FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of July, 2011 Brazilian Distribution Company (Translation of Registrant’s Name Into English) Av. Brigadeiro Luiz Antonio, 3142 São Paulo, SP 01402-901 Brazil (Address of Principal Executive Offices) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F) Form 20-F X Form 40-F (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (1)): Yes No X (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (7)): Yes No X (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes No X (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information –June 30, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Table of Contents Company Information Capital Breakdown 1 Cash Dividends 2 Individual Financial Statements Balance Sheet – Assets 3 Balance Sheet – Liabilities 4 Statement of Income 6 Comprehensive Statement of Income 7 Statement of Cash Flows 8 Statement of Changes in Shareholders’ Equity DMPL – 1/1/2011 to 6/30/2011 9 DMPL – 1/1/2010 to 06/30/2010 10 Statement of Value Added 11 Consolidated Financial Statements Balance Sheet - Assets 12 Balance Sheet - Liabilities 13 Statement of Income 15 Statement of Comprehensive Income 16 Statement of Cash Flows 17 Statement of Changes in Shareholders’ Equity DMPL – 1/1/2011 to 6/30/2011 18 DMPL – 1/1/2010 to 6/30/2010 19 Statement of Value Added 20 Notes to the Financial Statements 21 Other Information Deemed as Relevant by the Company 131 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information – June 30, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Company Information / Capital Breakdown Number of Shares (thousand) Current Quarter 6/30/2011 Paid in Capital Common 99,680 Preferred 160,280 Total 259,960 Treasury Shares Common 0 Preferred 233 Total 233 Page 1 of 133 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information – June 30, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Company Information / Cash Dividends Event Approval Type Date of Payment Type of Share Class of Share Amount per share(Reais/ share) Board of Directors Meeting 5/12/2011 Dividend 5/27/2011 Preferred Class A Preferred Share 0.09000 Board of Directors Meeting 5/12/2011 Dividend 5/27/2011 Common 0.08181 Page 2 of 133 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information – June 30, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Individual Financial Statements/Balance Sheet - Assets R$ (in thousands) Code Description Current Quarter 6/30/2011 Previous Year 12/31/2010 1 Total Assets 15,660,304 15,989,211 1.01 Current Assets 4,346,228 4,687,886 1.01.01 Cash and Cash Equivalents 1,654,021 1,757,576 1.01.03 Accounts Receivable 520,228 880,370 1.01.03.01 Customers 468,270 880,370 1.01.03.02 Other Accounts Receivable 51,958 0 1.01.04 Inventories 1,583,839 1,573,254 1.01.06 Recoverable Taxes 476,928 363,762 1.01.06.01 Current Recoverable Taxes 476,928 363,762 1.01.07 Prepaid Expenses 85,253 109,765 1.01.08 Other Current Assets 25,959 3,159 1.01.08.03 Other 25,959 3,159 1.02 Noncurrent Assets 11,314,076 11,301,325 1.02.01 Long-Term Assets 1,813,513 1,740,803 1.02.01.03 Accounts Receivable 33,119 52,785 1.02.01.03.02 Other Accounts Receivable 33,119 52,785 1.02.01.06 Deferred Taxes 287,434 340,191 1.02.01.06.01 Deferred Income and Social Contribution Taxes 287,434 340,191 1.02.01.07 Prepaid Expenses 32,554 36,540 1.02.01.08 Receivables from Related Parties 1,042,436 804,556 1.02.01.08.02 Receivables from Subsidiaries 986,709 776,117 1.02.01.08.04 Receivables from Other Related Parties 55,727 28,439 1.02.01.09 Other Noncurrent Assets 417,970 506,731 1.02.01.09.03 Receivables Securitization Fund 121,074 117,613 1.02.01.09.04 Recoverable Taxes 10,160 119,802 1.02.01.09.05 Deposits for Court Appeals 286,736 269,316 1.02.02 Investments 3,870,812 4,088,102 1.02.02.01 Shareholding Interest 3,870,812 4,088,102 1.02.02.01.01 Interest in Associated Companies -2 0 1.02.02.01.02 Interest in Subsidiaries 3,870,809 4,088,097 1.02.02.01.04 Other Equity Interest 5 5 1.02.03 Property, Plant and Equipment 4,953,962 4,801,998 1.02.03.01 In operation 4,465,730 4,249,971 1.02.03.02 Leased 47,000 26,639 1.02.03.03 In Progress 441,232 525,388 1.02.04 Intangible Assets 675,789 670,422 1.02.04.01 Intangible Assets 675,789 670,422 1.02.04.01.02 Intangible Assets 675,789 670,422 Page 3 of 133 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information – June 30, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Individual Financial Statements/Balance Sheet – Liabilities R$ (in thousands) Code Description Current Quarter 6/30/2011 Previous Year 12/31/2010 2 Total Liabilities 15,660,304 15,989,211 2.01 Current Liabilities 3,050,286 4,761,610 2.01.01 Payroll and Labor Liabilities 244,440 258,234 2.01.01.01 Payroll Liabilities 31,205 36,249 2.01.01.02 Labor Liabilities 213,235 221,985 2.01.02 Vendors 1,709,881 2,219,699 2.01.02.01 Local Vendors 1,665,383 2,170,234 2.01.02.02 Foreign Vendors 44,498 49,465 2.01.03 Tax Liabilities 167,785 143,886 2.01.03.01 Federal Tax Liabilities 167,785 143,886 2.01.03.01.02 Other (PIS, COFINS, IOF, INSS, Funrural) 167,785 143,886 2.01.04 Loans and Borrowings 593,920 1,228,030 2.01.04.01 Loans and Borrowings 286,509 686,566 2.01.04.01.01 In Local Currency 169,243 284,568 2.01.04.01.02 In Foreign Currency 117,266 401,998 2.01.04.02 Debentures 277,643 520,675 2.01.04.03 Financing by Leasing 29,768 20,789 2.01.05 Other Liabilities 287,513 853,909 2.01.05.01 Liabilities with Related Parties 103,293 513,820 2.01.05.01.01 Debts with Associated Companies 435 5,320 2.01.05.01.02 Debts with Subsidiaries 92,800 491,076 2.01.05.01.04 Debts with Other Related Parties 10,058 17,424 2.01.05.02 Other 184,220 340,089 2.01.05.02.01 Dividends and Interest on Equity Payable 1,848 114,654 2.01.05.02.04 Public Utilities 6,369 3,450 2.01.05.02.05 Rent 22,237 22,887 2.01.05.02.06 Advertising 33,807 31,396 2.01.05.02.07 Onlending to Third Parties 6,900 7,622 2.01.05.02.08 Financing by Purchase of Assets 14,211 14,211 2.01.05.02.09 Other Accounts Payable 98,848 145,869 2.01.06 Provisions 46,747 57,852 2.01.06.02 Other Provisions 46,747 57,852 2.01.06.02.02 Provisions for Restructuring 6,054 6,372 2.01.06.02.05 Taxes Paid by Installments 40,693 51,480 2.02 Noncurrent Liabilities 5,282,420 4,129,012 2.02.01 Loans and Borrowings 3,706,673 2,523,960 2.02.01.01 Loans and Borrowings 2,142,171 1,390,359 2.02.01.01.01 In Local Currency 1,482,150 1,059,583 2.02.01.01.02 In Foreign Currency 660,021 330,776 2.02.01.02 Debentures 1,488,213 1,067,472 2.02.01.03 Financing by Leasing 76,289 66,129 2.02.02 Other Liabilities 1,397,355 1,274,624 2.02.02.02 Other 1,397,355 1,274,624 2.02.02.02.03 Taxes Paid by Installments 1,385,974 1,269,246 2.02.02.02.04 Other Accounts Payable 11,381 5,378 2.02.03 Deferred Taxes 0 0 2.02.03.01 Deferred Income and Social Contribution Taxes 0 0 2.02.04 Provisions 178,392 326,857 2.02.04.01 Tax, Social Security, Labor and Civil Provisions 178,392 326,857 2.02.04.01.01 Tax Provisions 73,892 236,564 Page 4 of 133 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information – June 30, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Individual Financial Statements/Balance Sheet – Liabilities R$ (in thousands) Code Description Current Quarter 6/30/2011 Previous Year 12/31/2010 2.02.04.01.02 Social Security and Labor Provisions 0 0 2.02.04.01.03 Provision for Benefits to Employees 44,158 39,765 2.02.04.01.04 Civil Provisions 60,342 50,528 2.02.06 Backlog Profit and Revenues 0 3,571 2.02.06.02 Backlog Revenues 0 3,571 2.03 Shareholders’ Equity 7,327,598 7,098,589 2.03.01 Paid-in Capital Stock 6,118,232 5,579,259 2.03.02 Capital Reserves 370,260 463,148 2.03.02.02 Special Goodwill Reserve in Merger 238,930 344,605 2.03.02.04 Granted Options 123,932 111,145 2.03.02.07 Capital Reserve 7,398 7,398 2.03.04 Profit Reserves 621,237 841,784 2.03.04.01 Legal Reserve 212,339 212,339 2.03.04.05 Retention of Profits Reserve -54,355 -213,158 2.03.04.10 Expansion Reserve 463,253 842,603 2.03.06 Equity Valuation Adjustments 217,869 214,398 Page 5 of 133 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information – June 30, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Individual Financial Statements/Statement of Income R$ (in thousands) Code Description Current Quarter YTD Current Same Quarter of YTD Previous 4/1/2011 to 6/30/2011 Year Previous Year Year 1/1/2011 to 6/30/2011 4/1/2010 to 6/30/2010 1/1/2010 to 6/30/2010 3.01 Gross Revenue from Goods and/or Services 3,984,226 7,843,094 3,746,610 7,600,325 3.02 Cost of Goods Sold and/or Services Sold -2,885,711 -5,666,564 -2,763,002 -5,625,050 3.03 Gross Profit 1,098,515 2,176,530 983,608 1,975,275 3.04 Operating Income/Expenses -910,684 -1,700,049 -836,973 -1,553,079 3.04.01 Selling Expenses -654,208 -1,260,912 -591,508 -1,168,582 3.04.02 General and Administrative -130,307 -273,250 -124,825 -262,415 3.04.04 Other Operating Income -71,115 -76,393 -21,169 -20,839 3.04.04.01 Income with Permanent Assets -936 -422 -1,912 -1,582 3.04.04.02 Other Operating Income 5,826 0 0 0 3.04.04.03 Noncurrent Income -76,005 -75,971 -19,257 -19,257 3.04.05 Other Operating Expenses -68,384 -139,484 -121,529 -186,193 3.04.05.01 Depreciation/Amortization -68,352 -139,484 -66,039 -130,703 3.04.05.02 Other Operating Expenses -32 0 -55,490 -55,490 3.04.06 Equity in the Earnings of Subsidiaries and Associated Companies 13,330 49,990 22,058 84,950 3.05 Income before Financial Income and Taxes 187,831 476,481 146,635 422,196 3.06 Financial Result -106,610 -230,383 -72,483 -133,329 3.06.01 Financial Income 85,778 163,819 51,472 108,531 3.06.02 Financial Expenses -192,388 -394,202 -123,955 -241,860 3.07 Earnings before income taxes 81,221 246,098 74,152 288,867 3.08 Income and Social Contribution Taxes on Income 9,821 -22,656 -18,649 -58,488 3.08.01 Current 889 0 4,536 10,400 3.08.02 Deferred 8,932 -22,656 -23,185 -68,888 3.09 Net Income from Continued Operations 91,042 223,442 55,503 230,379 3.11 Income/Loss for the Period 91,042 223,442 55,503 230,379 3.99 Earnings per Share - (Reais/Share) Page 6 of 133 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information – June 30, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Individual Financial Statements/Statement of Comprehensive Income R$ (in thousands) Code Description Current Quarter YTD Current Same Quarter of YTD Previous 4/1/2011 to 6/30/2011 Year Previous Year Year 1/1/2011 to 6/30/2011 4/1/2010 to 6/30/2010 1/1/2010 to 6/30/2010 4.01 Net Income/Loss for the Period 0 0 0 0 4.03 Comprehensive Income for the Period 0 0 0 0 Page 7 of 133 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information – June 30, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Individual Financial Statements/Statement of Cash Flows – Indirect Method R$ (in thousands) Code Description YTD Current Year 1/1/2011 to 6/30/2011 YTD Previous Year 1/1/2010 to 6/30/2010 6.01 Cash Flow provided by Operating Activities -328,741 -448,782 6.01.01 Cash Generated in the Operations 470,578 474,814 6.01.01.01 Net Income for the Year 223,442 230,379 6.01.01.02 Deferred Income Tax (Note 21) -2,113 68,888 6.01.01.03 Loss or disposal of properties and equipment 431 2,991 6.01.01.04 Depreciation/Amortization (Note 16) 139,484 130,703 6.01.01.05 Unedited Financial Expenses 137,130 91,095 6.01.01.06 Adjustment to Present Value -17,756 0 6.01.01.07 Equity Pickup (Note 14) -49,990 -84,950 6.01.01.08 Provision for Contingencies (Note 22) 27,163 23,025 6.01.01.09 Provision for Write-offs and Losses in Property and Equipment 0 -588 6.01.01.10 Share-Based Payment 12,787 13,271 6.01.02 Changes in Assets and Liabilities -799,319 -923,596 6.01.02.01 Accounts Receivable 430,784 78,388 6.01.02.02 Inventories -10,585 70,753 6.01.02.03 Recoverable Taxes 3,799 -104,708 6.01.02.04 Other Assets -45,278 -154,902 6.01.02.05 Related Parties -626,171 -248,908 6.01.02.06 Judicial Deposits -29,030 -19,311 6.01.02.07 Vendors -509,818 -511,893 6.01.02.08 Payroll Charges -13,794 -20,199 6.01.02.09 Taxes and Social Contributions Payable 132,756 9,820 6.01.02.10 Other Accounts Payable -131,982 -22,636 6.02 Cash flow used in Investmenting Activities -34,260 -366,298 6.02.01 Acquisition of Subsidiaries 282,211 -28,552 6.02.02 Capital Increase in Subsidiaries -309,306 -325,847 6.02.03 Acquisition of Property and Equipment -22,899 -13,509 6.02.04 Increase in Intangible Assets 15,734 1,610 6.03 Proceeds From sale of Property and Equipment 259,446 176,240 6.03.01 Net Cash provided by (used in) from Financing Activities 11,797 29,299 6.03.02 Capital Increase/Decrease 1,464,303 333,621 6.03.03 Funding and Refinancing -682,611 -36,311 6.03.04 Payments -398,752 -38,338 6.03.05 Interest Paid -135,291 -112,031 6.05 Payment of Dividends -103,555 -638,840 6.05.01 Increase (Decrease) in Cash and Cash Equivalents 1,757,576 1,928,437 6.05.02 Cash and Cash Equivalents Beginning of Year 1,654,021 1,289,597 Page 8 of 133 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information – June 30, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Individual Financial Statements / Statement of Changes in Shareholders’ Equity / DMPL – 1/1/2011 to 6/30/2011 R$ (in thousands) Code Description Paid-in Capital Capital Reserves, Options Granted and Treasury Shares Profit Reserves Accumulated Profit/Losses Other Comprehensive Income Shareholders’ Equity 5.01 Opening Balances 5,579,259 463,148 1,056,182 0 0 7,098,589 5.03 Adjusted Opening Balance 5,579,259 463,148 1,056,182 0 0 7,098,589 5.04 Capital Transactions with Partners 538,973 -92,888 -421,501 -22,485 0 2,099 5.04.01 Capital Increases 11,797 0 0 0 0 11,797 5.04.03 Recognized Granted Options 0 12,787 0 0 0 12,787 5.04.06 Dividends 0 0 0 -22,485 0 -22,485 5.04.08 Reserve Capitalization 527,176 -105,675 -421,501 0 0 0 5.05 Total Comprehensive Income 0 0 0 223,442 0 223,442 5.05.01 Net Income for the Period 0 0 0 223,442 0 223,442 5.06 Internal Changes of Shareholders’ Equity 0 0 3,468 0 0 3,468 5.06.01 Reserves 0 0 3,468 0 0 3,468 5.07 Closing Balances 6,118,232 370,260 638,149 200,957 0 7,327,598 Page 9 of 133 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information – June 30, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Individual Financial Statements/Statement of Changes in Shareholders’ Equity / DMPL – 1/1/2010 to 6/30/2010 R$ (in thousands) Code Description Paid-in Capital Capital Reserves, Options Granted and Treasury Shares Profit Reserves Accumulated Profit/Losses Other Comprehensive Income Shareholders’ Equity 5.01 Opening Balance 5,374,751 647,232 602,237 0 0 6,624,220 5.03 Adjusted Opening Balance 5,374,751 647,232 602,237 0 0 6,624,220 5.04 Capital Transactions with Partners 198,687 -70,637 -81,440 -19,215 0 27,395 5.04.01 Capital Increases 29,299 0 0 0 0 29,299 5.04.03 Recognized Granted Options 0 13,271 0 0 0 13,271 5.04.05 Treasury Shares Sold 0 0 4,040 0 0 4,040 5.04.06 Dividends 0 0 0 -19,215 0 -19,215 5.04.08 Reserve Capitalization 169,388 -83,908 -85,480 0 0 0 5.05 Total Comprehensive Income 0 0 0 230,379 0 230,379 5.05.01 Net Income for the Period 0 0 0 230,379 0 230,379 5.07 Opening Balance 5,573,438 576,595 520,797 211,164 0 6,881,994 Page 10 of 133 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information – June 30, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Individual Financial Statements/Statement of Value Added R$ (in thousands) Code Description YTD Current Year 1/1/2011 to 6/30/2011 YTD Previous Year 1/1/2010 to 6/30/2010 7.01 Revenues 8,661,702 8,388,819 7.01.01 Sales of Goods, Products and Services 8,701,023 8,424,187 7.01.02 Other Revenues -34,486 -31,613 7.01.04 Allowance for/Reversal of Doubtful Accounts -4,835 -3,755 7.02 Input Acquired from Third Parties -6,855,221 -6,791,940 7.02.01 Costs of Products, Goods and Services Sold -6,131,307 -6,121,201 7.02.02 Materials, Energy, Outsourced Services and Other -723,914 -670,739 7.03 Gross Added Value 1,806,481 1,596,879 7.04 Retention -139,484 -130,703 7.04.01 Depreciation, Amortization and Depletion -139,484 -130,703 7.05 Net Added Value Produced 1,666,997 1,466,176 7.06 Added Value Received in Transfers 213,809 191,106 7.06.01 Equity in the Earnings of Subsidiaries and Associated Companies 49,990 84,950 7.06.02 Financial Income 163,819 106,157 7.07 Total Added Value to Distribute 1,880,806 1,657,282 7.08 Distribution of Added Value 1,880,806 1,657,282 7.08.01 Personnel 711,272 657,741 7.08.01.01 Direct Compensation 492,491 453,504 7.08.01.02 Benefits 164,333 152,689 7.08.01.03 Government Severance Indemnity Fund for Employees (FGTS) 40,075 39,982 7.08.01.04 Other 14,373 11,566 7.08.02 Taxes, Fees and Contributions 384,890 375,790 7.08.02.01 Federal 213,781 210,347 7.08.02.02 State 128,682 131,285 7.08.02.03 Municipal 42,427 34,158 7.08.03 Value Distributed to Providers of Capital 561,202 393,373 7.08.03.01 Interest 394,200 239,485 7.08.03.02 Rentals 167,002 153,887 7.08.04 Value Distributed to Shareholders 223,442 230,379 7.08.04.03 Retained Earnings/Accumulated Losses for the Period 223,442 230,379 Page 11 of 133 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information – June 30, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Consolidated Financial Statements/Balance Sheet - Assets R$ (in thousands) Code Description Current Quarter 6/30/2011 Previous Year 12/31/2010 1 Total Assets 30,423,371 29,676,701 1.01 Current Assets 15,295,036 14,708,976 1.01.01 Cash and Cash Equivalents 3,963,067 3,817,994 1.01.02 Marketable Securities 0 600,613 1.01.02.01 Marketable Securities Evaluated at Fair Value 0 600,613 1.01.02.01.01 Securities for Trading 0 600,613 1.01.03 Accounts Receivable 4,909,571 4,232,650 1.01.03.01 Customers 4,604,344 4,047,234 1.01.03.02 Other Accounts Receivable 305,227 0 1.01.04 Inventories 4,816,465 4,823,768 1.01.06 Recoverable Taxes 1,347,428 888,355 1.01.06.01 Current Recoverable Taxes 1,347,428 888,355 1.01.07 Prepaid Expenses 211,292 251,569 1.01.08 Other Current Assets 47,213 94,027 1.01.08.03 Other 47,213 94,027 1.02 Noncurrent Assets 15,128,335 14,697,725 1.02.01 Long-Term Assets 3,061,128 3,149,825 1.02.01.01 Marketable Securities Evaluated at Fair Value 0 7,389 1.02.01.01.02 Available-for-Sale Securities 0 7,389 1.02.01.03 Accounts Receivable 612,392 611,630 1.02.01.03.01 Customers 527,774 522,072 1.02.01.03.02 Other Accounts Receivable 84,618 89,558 1.02.01.06 Deferred Taxes 1,180,342 1,136,462 1.02.01.06.01 Deferred Income and Social Contribution Taxes 1,180,342 1,136,462 1.02.01.07 Prepaid Expenses 33,645 54,204 1.02.01.08 Receivables from Related Parties 140,813 176,241 1.02.01.08.03 Receivables from Controlling Shareholders 74,314 0 1.02.01.08.04 Receivables from Other Related Parties 66,499 176,241 1.02.01.09 Other Noncurrent Assets 1,093,936 1,163,899 1.02.01.09.04 Recoverable Taxes 83,967 213,506 1.02.01.09.05 Deposits for Court Appeals 593,965 534,389 1.02.01.09.06 Option Fair Value - Bartira 416,004 416,004 1.02.02 Investments 231,548 232,540 1.02.02.01 Equity Interest 231,548 232,540 1.02.02.01.01 Equity Interest in Associated Companies 231,195 0 1.02.02.01.04 Other Equity Interest 353 0 1.02.03 Property and Equipment 6,980,859 6,703,595 1.02.03.01 In operation 6,309,424 5,863,678 1.02.03.02 Leased 149,371 138,975 1.02.03.03 In Progress 522,064 700,942 1.02.04 Intangible Assets 4,854,800 4,881,765 1.02.04.01 Intangible Assets 4,854,800 4,881,765 1.02.04.01.02 Intangible Assets 4,854,800 4,881,765 Page 12 of 133 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information – June 30, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Consolidated Financial Statements/Balance Sheet – Liabilities R$ (in thousands) Code Description Current Quarter 6/30/2011 Previous Year 12/31/2010 2 Total Liabilities 30,423,371 29,676,701 2.01 Current Liabilities 9,961,613 10,815,926 2.01.01 Payroll and Labor Liabilities 645,427 589,186 2.01.01.01 Payroll Liabilities 57,328 120,825 2.01.01.02 Labor Liabilities 588,099 468,361 2.01.02 Vendors 4,475,085 5,306,349 2.01.02.01 Local Vendors 4,423,266 5,190,645 2.01.02.02 Foreign Vendors 51,819 115,704 2.01.03 Tax Liabilities 299,925 298,853 2.01.03.01 Federal Tax Liabilities 294,505 292,658 2.01.03.01.01 Income and Social Contribution Taxes Payable 12,355 25,463 2.01.03.01.02 Other (PIS, COFINS, IOF, INSS, Funrural) 282,150 267,195 2.01.03.02 State Tax Liabilities 0 0 2.01.03.03 Municipal Tax Liabilities 5,420 6,195 2.01.04 Loans and Financing 3,487,192 2,977,505 2.01.04.01 Loans and Financing 3,149,932 2,392,363 2.01.04.01.01 In Local Currency 2,176,134 1,935,028 2.01.04.01.02 In Foreign Currency 973,798 457,335 2.01.04.02 Debentures 277,643 520,675 2.01.04.03 Financing by Leasing 59,617 64,467 2.01.05 Other Liabilities 918,177 1,520,569 2.01.05.01 Related Parties 12,517 274,291 2.01.05.01.01 Debts with Associated Companies 439 69,254 2.01.05.01.03 Debts with Controlling Shareholders 0 187,128 2.01.05.01.04 Other Related Parties 12,078 17,909 2.01.05.02 Other 905,660 1,246,278 2.01.05.02.01 Dividends 2,130 116,287 2.01.05.02.04 Public Utilities 6,054 5,383 2.01.05.02.05 Rent 43,631 68,226 2.01.05.02.06 Advertising 33,926 33,614 2.01.05.02.07 Onlending to Third Parties 10,368 201,224 2.01.05.02.08 Financing by Purchase of Assets 14,211 14,211 2.01.05.02.09 Other Accounts Payable 726,896 509,849 2.01.05.02.10 Companies Acquisition 68,444 297,484 2.01.06 Provisions 135,807 123,464 2.01.06.02 Other Provisions 135,807 123,464 2.01.06.02.02 Provisions for Restructuring 6,054 6,372 2.01.06.02.04 Deferred Income and Social Contribution Taxes 0 0 2.01.06.02.05 Taxes Paid by Installments 45,092 54,071 2.01.06.02.06 Anticipated Revenues 84,661 63,021 2.02 Noncurrent Liabilities 10,685,409 9,277,005 2.02.01 Loans and Financing 6,685,641 5,591,936 2.02.01.01 Loans and Financing 5,099,497 4,423,366 2.02.01.01.01 In Local Currency 4,326,083 3,744,908 2.02.01.01.02 In Foreign Currency 773,414 678,458 2.02.01.02 Debentures 1,488,213 1,067,472 2.02.01.03 Financing by Leasing 97,931 101,098 2.02.02 Other Liabilities 1,975,534 1,678,591 2.02.02.02 Other 1,975,534 1,678,591 2.02.02.02.03 Taxes Paid by Installments 1,487,859 1,377,758 2.02.02.02.04 Other Accounts Payable 261,090 85,773 2.02.02.02.05 Companies Acquisition 226,584 215,060 2.02.03 Deferred Taxes 1,102,204 1,069,288 Page 13 of 133 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information – June 30, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Consolidated Financial Statements/Balance Sheet – Liabilities R$ (in thousands) Code Description Current Quarter 6/30/2011 Previous Year 12/31/2010 2.02.03.01 Deferred Income and Social Contribution Taxes 1,102,204 1,069,288 2.02.04 Provisions 514,574 697,806 2.02.04.01 Tax, Social Security, Labor and Civil Provisions 514,574 697,806 2.02.04.01.01 Tax Provisions 165,123 333,286 2.02.04.01.02 Payroll and related charges 29,213 29,433 2.02.04.01.03 Provision for Employee Benefits 57,033 52,857 2.02.04.01.04 Civil Provisions 263,205 282,230 2.02.06 Unformed Revenues 407,457 239,384 2.02.06.02 Unformed Revenues 407,457 239,384 2.03 Consolidated Shareholders’ Equity 9,776,349 9,583,770 2.03.01 Paid-in Capital Stock 6,118,232 5,579,259 2.03.02 Capital Reserves 370,260 463,148 2.03.02.02 Special Goodwill Reserve 238,930 344,605 2.03.02.04 Granted Options 123,932 111,145 2.03.02.07 Capital Reserve 7,398 7,398 2.03.04 Profit Reserves 621,237 841,784 2.03.04.01 Legal Reserve 212,339 212,339 2.03.04.05 Profit Retention Reserve -54,355 -213,158 2.03.04.10 Expansion Reserve 463,253 842,603 2.03.06 Paid-in Capital 217,869 214,398 2.03.09 Non-Controlling Interest 2,448,751 2,485,181 Page 14 of 133 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information – June 30, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Consolidated Financial Statements/Statement of Income R$ (in thousands) Code Description Current Quarter 4/1/2011 to 6/30/2011 YTD Current Year 1/1/2011 to 6/30/2011 Same Quarter of Previous Year 4/1/2010 to 6/30/2010 YTD Previous Year 1/1/2010 to 6/30/2010 3.01 Gross Sales from Goods and/or Services 11,269,779 22,138,573 6,976,894 13,949,687 3.02 Cost of Goods Sold and/or Services Sold -8,282,281 -16,302,677 -5,342,538 -10,644,276 3.03 Gross Profit 2,987,498 5,835,896 1,634,356 3,305,411 3.04 Operating Income/Expenses -2,556,769 -4,981,986 -1,361,790 -2,704,581 3.04.01 Selling Expenses -1,915,165 -3,802,669 -1,088,453 -2,108,475 3.04.02 General and Administrative -431,119 -809,197 -160,412 -385,145 3.04.04 Other Operating Income -43,750 -41,396 10,848 37,831 3.04.04.01 Income with Permanent Assets 760 1,246 2,678 2,337 3.04.04.02 Other Operating Income 4,881 6,715 78,265 105,589 3.04.04.03 Noncurrent Income -49,391 -49,357 -70,095 -70,095 3.04.05 Other Operating Expenses -169,419 -341,955 -142,077 -289,300 3.04.05.01 Depreciation/Amortization -149,997 -308,148 -100,056 -210,654 3.04.05.02 Other Operating Expenses -19,422 -33,807 -42,021 -78,646 3.04.06 Equity Pickup 2,684 13,231 18,304 40,508 3.05 Income before Financial Income and Taxes 430,729 853,910 272,566 600,830 3.06 Net Finance Expenses -336,012 -661,737 -176,534 -277,774 3.06.01 Financial Income 138,801 272,173 64,640 142,257 3.06.02 Financial Expenses -474,813 -933,910 -241,174 -420,031 3.07 Earnings Before Income Taxes 94,717 192,173 96,032 323,056 3.08 Income and Social Contribution Taxes on Income -8,586 4,808 -40,291 -96,964 3.08.01 Current -17,779 -35,938 2,928 -5,036 3.08.02 Deferred 9,193 40,746 -43,219 -91,928 3.09 Net Income from Continued Operations 86,131 196,981 55,741 226,092 3.11 Consolidated Net Income/Loss for the Period 86,131 196,981 55,741 226,092 3.11.01 Attributed to Partners of Parent Company 91,042 223,442 55,503 230,379 3.11.02 Attributed to Non-Controlling Shareholders -4,911 -26,461 238 -4,287 3.99 Earnings per Share - (Reais / Share) Page 15 of 133 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information – June 30, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Consolidated Financial Statements / Statement of Comprehensive Income R$ (in thousands) Code Description Current Quarter 4/1/2011 to 6/30/2011 YTD Current Year 1/1/2011 to 6/30/2011 Same Quarter of Previous Year 4/1/2010 to 6/30/2010 YTD Previous Year 1/1/2010 to 6/30/2010 4.01 Net Income/Loss for the Period 0 0 0 0 4.03 Comprehensive Income for the Period 0 0 0 0 4.03.01 Attributed to Partners of Parent Company 0 0 0 0 4.03.02 Attributed to Non-Controlling Shareholders 0 0 0 0 Page 16 of 133 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information – June 30, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Consolidated Financial Statements/Statement of Cash Flows – Indirect Method R$ (in thousands) Code Description YTD Current Year 1/1/2011 to 6/30/2011 YTD Previous Year 1/1/2010 to 6/30/2010 6.01 Cash Flow provided by Operating Activities -310,399 -583,472 6.01.01 Cash Generated in the Operations 841,804 626,625 6.01.01.01 Net Income for the Year 196,981 226,092 6.01.01.02 Deferred Income Tax (Note 21) -40,746 91,928 6.01.01.03 Loss or disposal of properties and equipment -28,643 -5,991 6.01.01.04 Depreciation/Amortization (Note 16) 308,148 210,654 6.01.01.05 Unedited Financial Expenses 319,500 90,839 6.01.01.06 Adjustment to Present Value -11,616 0 6.01.01.07 Equity Pickup (Note 14) -13,231 -40,508 6.01.01.08 Provision for Contingencies (Note 22) 62,466 39,477 6.01.01.09 Provision for Write-offs and Losses in Property and Equipment 36,158 863 6.01.01.10 Share-Based Payment 12,787 13,721 6.01.02 Changes in Assets and Liabilities -1,152,203 -1,210,097 6.01.02.01 Accounts Receivable -863,099 63,337 6.01.02.02 Inventories 18,919 10,215 6.01.02.03 Recoverable Taxes -443,569 -219,444 6.01.02.04 Other Assets 293,066 -182,114 6.01.02.05 Related Parties -203,152 -23,158 6.01.02.06 Judicial Deposits -87,409 -39,839 6.01.02.07 Vendors -831,264 -747,026 6.01.02.08 Payroll Charges 56,241 -63,324 6.01.02.09 Taxes and Social Contributions Payable 381,522 -38,362 6.01.02.10 Other Accounts Payable -132,236 29,618 6.01.02.11 Marketable Securities 658,778 0 6.02 Cash flow used in Investing Activities -584,220 -474,192 6.02.01 Acquisition of Subsidiaries 0 -28,546 6.02.02 Capital Increase in Subsidiaries 0 -971 6.02.03 Acquisition of Property and Equipment -531,733 -424,759 6.02.04 Increase in Intangible Assets 81,512 -22,654 6.02.05 Proceeds From sale of Property and Equipment 29,025 2,738 6.03 Net Cash provided by (used in) from Financing Activities 1,039,692 481,664 6.03.01 Capital Increase/Decrease 11,797 29,300 6.03.02 Funding and Refinancing 4,009,834 880,341 6.03.03 Payments -2,394,201 -241,409 6.03.04 Interest Paid -451,096 -74,893 6.03.05 Payment of Dividends -136,642 -111,675 6.05 Increase (Decrease) in Cash and Cash Equivalents 145,073 -576,000 6.05.01 Cash and Cash Equivalents, Beginning of Year 3,817,994 2,344,200 6.05.02 Closing Balance of Cash and Cash Equivalents, end of Year 3,963,067 1,768,200 Page 17 of 133 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information – June 30, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Consolidated Financial Statements/Statement of Changes in Shareholders’ Equity / DMPL – 1/1/2011 to 6/30/2011 R$ (in thousands) Code Description Paid-in Capital Capital Reserves, Options Granted and Treasury Shares Profit Reserves Accumulated Profit/Losses Other Comprehensive Income Shareholders’ Equity Non-Controlling Interest Consolidated Shareholders’ Equity 5.01 Opening Balances 5,579,259 463,148 1,056,182 0 0 7,098,589 2,485,181 9,583,770 5.03 Adjusted Opening Balance 5,579,259 463,148 1,056,182 0 0 7,098,589 2,485,181 9,583,770 5.04 Capital Transactions with Partners 538,973 -92,888 -421,501 -22,485 0 2,099 -9,969 -7,870 5.04.01 Capital Increases 11,797 0 0 0 0 11,797 0 11,797 5.04.03 Recognized Granted Options 0 12,787 0 0 0 12,787 0 12,787 5.04.06 Dividends 0 0 0 -22,485 0 -22,485 0 -22,485 5.04.08 Reserve Capitalization 527,176 -105,675 -421,501 0 0 0 0 0 5.04.09 Non-Controlling Interest 0 0 0 0 0 0 -9,969 -9,969 5.05 Total Comprehensive Income 0 0 0 223,442 0 223,442 -26,461 196,981 5.05.01 Net Income for the Period 0 0 0 223,442 0 223,442 -26,461 196,981 5.06 Internal Changes of Shareholders’ Equity 0 0 3,468 0 0 3,468 0 3,468 5.06.01 Reserves 0 0 3,468 0 0 3,468 0 3,468 5.07 Closing Balances 6,118,232 370,260 638,149 200,957 0 7,327,598 2,448,751 9,776,349 Page 18 of 133 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information – June 30, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Consolidated Financial Statements/Statement of Changes in Shareholders’ Equity / DMPL – 1/1/2010 to 6/30/2010 R$ (in thousands) Code Description Paid-in Capital Capital Reserves, Options Granted and Treasury Shares Profit Reserves Accumulated Profit/Losses Other Comprehensive Income Shareholders’ Equity Non-Controlling Interest Consolidated Shareholders’ Equity 5.01 Opening Balance 5,374,751 647,232 602,237 0 0 6,624,220 32,505 6,656,725 5.03 Adjusted Opening Balance 5,374,751 647,232 602,237 0 0 6,624,220 32,505 6,656,725 5.04 Capital Transactions with Partners 198,687 -70,637 -81,440 -19,215 0 27,395 0 27,395 5.04.01 Capital Increases 29,299 0 0 0 0 29,299 0 29,299 5.04.03 Recognized Granted Options 0 13,271 0 0 0 13,271 0 13,271 5.04.05 Treasury Shares Sold 0 0 4,040 0 0 4,040 0 4,040 5.04.06 Dividends 0 0 0 -19,215 0 -19,215 0 -19,215 5.04.08 Reserve Capitalization 169,388 -83,908 -85,480 0 0 0 0 0 5.05 Total Comprehensive Income 0 0 0 230,379 0 230,379 4,287 226,092 5.05.01 Net Income for the Period 0 0 0 230,379 0 230,379 4,287 226,092 5.06 Internal Changes of Shareholders’ Equity 0 0 0 0 0 0 -20,041 -20,041 5.06.04 Non-Controlling Interest 0 0 0 0 0 0 -20,041 -20,041 5.07 Closing Balance 5,573,438 576,595 520,797 211,164 0 6,881,994 8,177 6,890,171 Page 19 of 133 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information – June 30, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Consolidated Financial Statements/Statement of Value Added R$ (in thousands) Code Description YTD Current Year 1/1/2011 to 6/30/2011 YTD Previous Year 1/1/2010 to 6/30/2010 7.01 Gross Sales 24,917,667 15,666,190 7.01.01 Sales of Goods, Products and Services 24,977,380 15,599,380 7.01.02 Other Revenues 16,292 66,685 7.01.04 Allowance for/Reversal of Doubtful Accounts -76,005 125 7.02 Input Acquired from Third Parties -19,279,981 -13,007,162 7.02.01 Costs of Products, Goods and Services Sold -16,943,355 -11,785,360 7.02.02 Materials, Energy, Outsourced Services and Other -2,336,626 -1,221,802 7.03 Gross Added Value 5,637,686 2,659,028 7.04 Retention -308,148 -210,654 7.04.01 Depreciation, Amortization and Depletion -308,148 -210,654 7.05 Net Added Value Produced 5,329,538 2,448,374 7.06 Added Value Received in Transfers 285,404 182,765 7.06.01 Equity in the Earnings of Subsidiaries and Associated Companies 13,231 40,508 7.06.02 Financial Income 272,173 142,257 7.07 Total Added Value to Distribute 5,614,942 2,631,139 7.08 Distribution of Added Value 5,614,942 2,631,139 7.08.01 Personnel 2,433,998 1,075,124 7.08.01.01 Direct Compensation 1,859,318 762,884 7.08.01.02 Benefits 370,374 227,471 7.08.01.03 Government Severance Indemnity Fund for Employees (FGTS) 179,230 66,570 7.08.01.04 Other 25,076 18,199 7.08.01.04.01 Interest 25,076 18,199 7.08.02 Taxes, Fees and Contributions 1,510,546 591,732 7.08.02.01 Federal 496,890 377,880 7.08.02.02 State 917,911 143,416 7.08.02.03 Municipal 95,745 70,436 7.08.03 Value Distributed to Providers of Capital 1,473,417 738,192 7.08.03.01 Interest 933,910 420,031 7.08.03.02 Rentals 539,507 318,161 7.08.04 Value Distributed to Shareholders 196,981 226,091 7.08.04.03 Retained Earnings/Accumulated Losses for the Period 223,442 230,378 7.08.04.04 Non-Controlling Interest in Retained Earnings -26,461 -4,287 7.08.05 Other 0 0 7.08.05.01 Company’s Shareholders 0 0 Page 20 of 133 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information – June 30, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Explanatory Notes Companhia Brasileira de Distribuição Notes to the interim financial statements June 30, 2011 (In thousands of Reais, except when otherwise stated) 1. Corporate information Companhia Brasileira de Distribuição, directly or through its subsidiaries ("Company" or “GPA”) operates in the food retailer, clothing, home appliances and other products segment through its chain of hypermarkets, supermarkets, specialized and department stores principally under the trade names "Pão de Açúcar", "Comprebem", "Extra", "Extra Eletro", “Extra Perto”, “Extra Fácil”, “Sendas”, “Assai”, “Ponto Frio,” “Casas Bahia," “Casas Bahia.com,” “Extra.com” and “Ponto Frio.Com”. The registered office is located at São Paulo, SP, Brazil. Founded in 1948, the Company has 143,931 employees, 1,604 stores in 19 Brazilian states and 1 in the Federal District and a logistics infrastructure comprised of 28 warehouses located in seven states as of June 30, 2011.The Company’s shares are traded on the Level 1 Corporate Governance segment of the São Paulo Stock Exchange and its shares are listed at the São Paulo and New York Stock Exchanges (ADR level III). The Diniz Group and the Casino Group share the Company’s control through their ownership of the holding company named Wilkes Participações S.A., pursuant to an agreement entered into in May 2005. 2. Basis of preparation The interim financial statements of the parent company and consolidated have been prepared on a historical cost basis, except for the derivative financial instruments, which have been measured at fair value. The interim financial statements of the parent company and the consolidated financial statements are stated in Brazilian Reais, which is the functional and reporting currency of the Company and its subsidiaries. The items included in the interim financial information of the parent company and the consolidated financial information of each one of the Company’s subsidiaries were measured by adopting the currency of the main economic scenario where the subsidiary operates (“functional currency”). Page 21 of 133 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information – June 30, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Explanatory Notes Companhia Brasileira de Distribuição Notes to the interim financial statements June 30, 2011 (In thousands of Reais, except when otherwise stated) 2. Basis of preparation - Continued The interim financial information for the period ended June 30, 2011 was approved by the Board of Directors at July 25, 2011. The individual and consolidated interim financial information was prepared and has been presented according to the technical pronouncement CPC 21 Interim Financial Statements and pursuant to the international standard IAS 34, Interim Financial Reporting, issued by the International Accounting Stardard Board – IASB, respectively, applyed the preparing of Interim Financial Statement and presented according to the CVM rules. In the individual interim financial information, the investments in subsidiary are stated at the equity method, while for the purposes of international accounting standards issued by the International Accounting Standard Board (“IASB”), these would be stated at cost or fair value. However, there are no differences between shareholders’ equity and consolidated result reported by the Company, shareholders’ equity and results of controlling entity in its individual interim financial information. For a better presentation and comparability, certain balances of December 31,2010 were reclassified. Page 22 of 133 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information – June 30, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Explanatory Notes Companhia Brasileira de Distribuição Notes to the interim financial statements June 30, 2011 (In thousands of Reais, except when otherwise stated) 3. Basis for consolidation a) Interest in subsidiaries, associates and joint ventures Interest in investees - % Holdings CBD Other CBD Other Subsidiaries: Novasoc - 10.00 - Sé 93.10 6.90 Sendas Distribuidora 14.86 42.57 PAFIDC 9.58 1.12 PA Publicidade - 99.99 - Barcelona - - 100.00 CBD Holland - 100.00 - CBD Panamá - - 100.00 Xantocarpa - - 100.00 Vedra - 99.99 - Bellamar - 0.01 99.99 Vancouver - 100.00 - Dallas 99.99 - Bruxellas - 99.99 - Monte Tardelli 99.00 - GPA 1 99.99 - GPA 2 99.99 - GPA 4 99.00 - GPA 5 99.00 - GPA 6 99.99 - ECQD - 100.00 - API SPE Imobiliários - 100.00 - Lake Niassa - - 100.00 Globex Utilidades - 52.41 - Globex Adm e Serviços - - 100.00 Nova Casa Bahia - - 100.00 Ponto Frio Adm e Impot. de Bens - - 99.99 Rio Expresso Com. Atacad. Eletro - - 100.00 Globex Adm. Consórcio - - 100.00 PontoCred Negócio de Varejo - - 100.00 Nova Extra Eletro 0.01 99.99 PontoFrio.com Comércio Eletrônico 39.05 54.95 E-HubConsult. Particip. e Com. - - 100.00 Saper 24.21 75.79 Sabara - - 100.00 Page 23 of 133 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information – June 30, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Explanatory Notes Companhia Brasileira de Distribuição Notes to the interim financial statements June 30, 2011 (In thousands of Reais, except when otherwise stated) 3. Basis for consolidation - Continued a) Interest in subsidiaries, associates and joint ventures Holdings CBD Other CBD Other Associates and Joint Ventures: Financeira Itaú CBD – FIC - - 50.00 GPA - FIDC 9.47 1.11 Globex – FIDC - - 13.70 Móveis Bartira Ltda. - 25.00 - 25.00 Dunnhumby Brasil 98.00 2.00 98.00 Banco Investcred Unibanco - - - 50.00 Casas Bahia Contact Center Ltda. - 100.00 - 100.00 FIC Promotora - 99.96 - 99.96 PFLeasing - 100.00 - 100.00 b) Subsidiaries The consolidated interim financial statements include the interim financial statements of all subsidiaries over which the parent company exercises control either directly or indirectly. Subsidiaries are all entities (including special purpose entities) over which the Company has the power to govern the financial and operating policies and generally holds shares of more than one half of the voting rights. The existence and effect of potential voting rights that are currently exercisable or convertible are considered when assessing whether the Company controls another entity. Subsidiaries are fully consolidated from the date of acquisition, being the date on which the Company obtains control. They are de-consolidated from the date that control ceases. The interim financial statements of the subsidiaries are prepared on the same closing date as those of the parent company, using consistent accounting policies. All intra-group balances, income and expenses, unrealized gains and losses and dividends resulting from intra-group transactions are eliminated in full. Gains or losses resulting from changes in equity interest in subsidiaries, not resulting in loss of control are directly recorded in shareholders’ equity. Page 24 of 133 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information – June 30, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Explanatory Notes Companhia Brasileira de Distribuição Notes to the interim financial statements June 30, 2011 (In thousands of Reais, except when otherwise stated) 3. Basis for consolidation – Continued b) Subsidiaries - continued Losses are attributed to the non-controlling interest, even if it results in a deficit balance. The primary direct or indirect subsidiaries, included in the consolidation and the percentage of the company’s interest comprise: i. Novasoc Although the Company’s interest in Novasoc Comercial Ltda. ("Novasoc") represents 10% of its shares, Novasoc is included in the consolidated interim financial statements as the Company controls 99.98% of the Novasoc’s voting rights, pursuant to the shareholders’ agreement. Moreover, under the Bylaws of Novasoc, the appropriation of its net income does not require to be proportional to the shares of interest held in the company. ii. PAFIDC and Globex FIDC The Company consolidates the interim financial statements of Pão de Açúcar Fundo de Investimentos em Direitos Creditórios (“PAFIDC”) and Globex Fundo de Investimentos em Direitos Creditórios (“Globex FIDC”), special purpose entities organized with the exclusive purpose of conducting the securitization of receivables of the Company and its subsidiaries. The consolidation is justified by the fact that most of the risks and benefits related to the fund are linked to subordinated shares owned by the Company and its subsidiaries. iii. Globex The Company consolidates the interim financial statements of Globex, a subsidiary that concentrates the Group’s electric and electronic products, operating under the banners “Ponto Frio”, “Extra-Eletro”, and as of November 2010, “Casas Bahia”. The Company also operates in e-commerce through. Its controlled entity through PontoFrio Comércio Eletronico S.A the websites www.extra.com.br, www.pontofrio.com and www.casabahia.com.br Page 25 of 133 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information – June 30, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Explanatory Notes Companhia Brasileira de Distribuição Notes to the interim financial statements June 30, 2011 (In thousands of Reais, except when otherwise stated) 3. Basis for consolidation - Continued iv. Sendas The Company indirectly holds 100% of Sendas Distribuidora’s capital, its wholly-owned subsidiary, which operates in retail trade and cash-and-carry segments, mainly in the State of Rio de Janeiro. For further information on the acquisition of non-controlling interest, see Note 14 (aii). c) Associates – BINV and FIC The Company’s investments in its associates FIC and BINV, both entities that finance sales directly to GPA customers, and are result of an association between Banco Itaú Unibanco with GPA and Globex are accounted for using the equity method. An associate is an entity in which the Company has significant influence, but not the control. Prevailing decisions related to the operational and financial management of BINV and FIC rely on Banco Itaú – Unibanco S.A. (Itaú-Unibanco). Therefore, the Company poses material influence on its investments and recognized them by the equity accounting method. Under the equity method, the investment in the associate is carried in the statement also reflecting changes in the Company’s share of net assets of the associate following the acquisition. Goodwill relating to the associate is included in the carrying amount of the investment and is neither amortized nor individually tested for impairment. The statement of income for the period reflects the share of the results of operations of the associate. Where there has been a change recognized directly in the shareholders’ equity of the associate, the Company recognizes its share of any changes and discloses this, when applicable, in the statement of changes in shareholders’ equity. Unrealized gains and losses resulting from transactions between the Company and the associate are eliminated to the extent of the interest in the associate. The share of profit of associates is shown on the face of the statement of income for the period as equity pickup results, corresponding to the profit attributable to equity holders of the associate and therefore is profit after tax and non-controlling interests in the subsidiaries of the associates. The interim financial statements of the associates are prepared for the same closing date as the parent company. Where necessary, adjustments are made to bring the accounting policies in line with those of the Company. Page 26 of 133 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information – June 30, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Explanatory Notes Companhia Brasileira de Distribuição Notes to the interim financial statements June 30, 2011 (In thousands of Reais, except when otherwise stated) 3. Basis for consolidation - Continued c) Associates – BINV and FIC After application of the equity method, the Company determines whether it is necessary to recognize an additional loss due to non-recoverability on the Company’s investment in its associates. The Company determines at each balance date whether there is any evidence that the investment in the associate will not be recoverable. If applicable, the Company calculates the impairment amount as the difference between the investment recoverable value of the associate and its carrying amount and recognizes the loss in the statement of income for the period. Upon loss of significant influence over the associate, the Company measures and recognizes any remaining investment at its fair value. Any difference between the carrying amount of the associate upon loss of significant influence and the fair value of the remaining investment and proceeds from write-off are recognized in the statement of income for the period. d) Interest in joint venture – Bartira The Company maintains an indirect joint venture with a jointly-owned subsidiary named Indústria de Móveis Bartira Ltda. (“Bartira”), in which the participants (GPA through its subsidiary Nova Casa Bahia S.A. (“NCB”), with 25% and Klein family through Casa Bahia commercial Ltda. with 75%) entered into a partnership agreement setting forth the joint control over the entity’s operational activities. The partnership agreement requires the unanimous resolution of participants in the financial and operational decision-making process. The Company recognizes its interest in the joint venture using the proportional consolidation method. In addition, it combines the proportional amount of each asset, liabilities, income and expenses of joint venture with similar items– line by line – in its consolidated interim financial statements. The joint venture interim financial statements are prepared for the same period adopted by the Company. Adjustments are made when necessary in order to be in line with the accounting practices. Page 27 of 133 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information – June 30, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Explanatory Notes Companhia Brasileira de Distribuição Notes to the interim financial statements June 30, 2011 (In thousands of Reais, except when otherwise stated) 3. Basis for consolidation - Continued d) Interest in joint venture – Bartira Follows below the condensed financial information of the entity jointly controlled by the Company: Current assets 109,120 Noncurrent assets 64,836 Total assets 173,956 Current liabilities 80,288 Noncurrent liabilities 5,858 Shareholders’ equity 87,810 Total liabilities and shareholders’ equity 173,956 Resulted (i) Net sales and services 71,188 Income (loss) before income tax (2,528) Income (loss) before income tax (1,880) The balances presented on December 31, 2010 include the profit and loss of two months. Page 28 of 133 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information – June 30, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Explanatory Notes Companhia Brasileira de Distribuição Notes to the interim financial statements June 30, 2011 (In thousands of Reais, except when otherwise stated) 4. Main accounting practices a) Financial instruments Financial instruments are recognized as of the date on which the Company enters into the contract. When recognized, these are recorded at their fair value plus the transaction costs that are directly attributable to their acquisition or issuance. Their subsequent measurement occurs every balance sheet date according to the rules established for each type of financial asset and liability. (i) Financial assets Initial recognition and measurement Financial assets held by the Company within the scope of CPC 38 (IAS 39), are classified as financial assets measured at their fair value through income statement, loans, receivables and derivatives financial instruments designated as hedge instruments. The Company determines the classification of its financial assets at initial recognition. All financial assets are recognized initially at fair value, and in the case of investments not at fair value through income statement, plus directly attributable transaction costs. Purchases or sales of financial assets that require delivery of assets within a time frame established by regulation or convention in the marketplace (negotiations under regular conditions) are recognized on the trade date, i.e., the date that the Company commits to purchase or sell the asset. The Company’s financial assets include cash and cash equivalents, trade and other receivables, related party receivables, judicial deposits and derivatives financial instruments. Subsequent measurement Assets are classified among categories mentioned below, according to the purpose to which they were acquired or issued: Page 29 of 133 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information – June 30, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Explanatory Notes Companhia Brasileira de Distribuição Notes to the interim financial statements June 30, 2011 (In thousands of Reais, except when otherwise stated) 4. Main accounting practices – Continued a) Financial instruments -continued (i) Financial assets -continued Subsequent measurement continued · Financial assets measured at fair value through income statement : are measured at their fair value at each balance sheet date. Interest rates, monetary restatement, exchange variation and variations deriving from the valuation at fair value are recognized in the statement of income for the period when incurred as financial revenues or expenses. The financial assets are classified as financial assets by the fair value in the income if acquired for the purpose of selling or repurchasing in the near term. Financial assets measured by fair value through income statement are recorded at fair value through income statement, with changes recognized in financial income or financial expense. Cash and cash equivalents balances held by the Company are classified into this category. · Held-to-maturity financial assets Assets and liabilities held to maturity : are financial assets and liabilities which cannot be classified as loans and receivables, for being negotiable in the active market. In this case, these financial assets are acquired with the intention and financial capacity to their maintenance in the Company portfolio until maturity. They are measured at acquisition cost, plus monetary restatement through income, using the effective interest rate. Page 30 of 133 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information – June 30, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Explanatory Notes Companhia Brasileira de Distribuição Notes to the interim financial statements June 30, 2011 (In thousands of Reais, except when otherwise stated) 4. Main accounting practices – Continued Held-to-maturity financial assets continnued · Loans granted and receivables : these are non-derivative financial assets with fixed or determinable payments that are not quoted in an active market. After the initial recognition, these are measured using amortized cost through the effective interest rate method. Interest income, monetary restatement, exchange variation, less impairment losses, where applicable, are recognized in the income statement when incurred as financial income or expenses. Derecognition of financial assets A financial asset (or, where applicable a part of a financial asset or part of a group of similar financial assets) is derecognized when: · The rights to receive cash flows from the asset have expired; and · The Company has transferred its rights to receive cash flows from the asset or has assumed an obligation to pay the received cash flows in full to a third party under a “pass-through” arrangement; and either (a) the Company has transferred substantially all the risks and benefits related to the asset, or (b) the Company has neither transferred nor retained substantially all the risks and benefits related to the asset, but has transferred its control. Page 31 of 133 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information – June 30, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Explanatory Notes Companhia Brasileira de Distribuição Notes to the interim financial statements June 30, 2011 (In thousands of Reais, except when otherwise stated) 4. Main accounting practices - Continued a) Financial instruments -continued (i) Financial assets -continued Derecognition of financial assets -continued When the Company has transferred its rights to receive cash flows from an asset or has entered into a pass-through arrangement, and has neither transferred nor retained substantially all the risks and benefits related to the asset nor transferred control of the asset, the asset is recognized to the extent of the Company’s continuing involvement in the asset. In that case, the Company also recognizes an associated liability. The transferred asset and the associated liability are measured on a basis that reflects the rights and obligations retained by the Company. Financial assets impairment On the balance sheets dates, the Company verifies if there is any sign of impairment of an asset or group of financial assets. The impairment of an asset or group of financial assets is only considered if there are objective pieces of evidence resulting from one or more events occurred after the asset initial recognition (“loss event”), and if said event affects the estimated future cash flows of asset or group of financial assets, which can be safely estimated. The evidence of impairment may include signs that debtors (or group of debtors) are going through relevant financial constraints, moratorium or default in the amortization of interest or principal, probability of filing for bankruptcy or another type of financial reorganization and when these data point a measurable drop in future cash flows, such as, default interest variations or economic conditions related to defaults. The loss amount is measured as the difference between the carrying amount of asset and the present value of the estimated future cash flows (excluding future credit losses not incurred) discounted by the original effective interest rate of the financial asset. The asset’s carrying amount decreases when provision is used and the loss is recognized in the income statement. Interest income is recorded in the interim financial statements as part of the financial income. Page 32 of 133 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information – June 30, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Explanatory Notes Companhia Brasileira de Distribuição Notes to the interim financial statements June 30, 2011 (In thousands of Reais, except when otherwise stated) 4. Main accounting practices - Continued a) Financial instruments -continued (i) Financial assets -continued Financial assets impairment -continued If, in subsequent period, the impairment decreases and this reduction can be objectively associated with an event occurred after the recognition of the provision (such as an improved debtor’s credit rating), the reversal of impairment previously recognized is recognized in the consolidated statement of income for the period. If the write-off is later recovered, this recovery is also recognized in the statement of income for the period. Held-to-maturity financial assets Referring to the held-to-maturity financial assets, the Company firstly verifies if there is objective evidence of impairment individually for the financial assets which are individually relevant or collectively for the assets, which individually, are not relevant. If the Company determines the non-existence of objective evidence of impairment of a financial asset evaluated on an individual basis, whether or not this loss is material, the Company classifies it into a group of financial assets with similar credit risk characteristics, which are evaluated collectively. The assets evaluated on an individual basis as to impairment or to which the impairment is (or still is) recognized are not included in the loss collective evaluation. In the event of objective evidence of impairment, the corresponding loss amount is calculated as the difference between the carrying amount of assets and the present value of estimated cash flows (excluding estimated credit losses and not incurred yet). The present value of estimated cash flows is discounted at the financial assets original interest rate. If a financial asset bears variable interest rates, the discount to measure eventual impairment will be the interest rate effective at the present date. Page 33 of 133 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information – June 30, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Explanatory Notes Companhia Brasileira de Distribuição Notes to the interim financial statements June 30, 2011 (In thousands of Reais, except when otherwise stated) 4. Main accounting practices - Continued a) Financial instruments -continued (i) Financial assets –continued Held-to-maturity financial assets - continued The asset’s carrying amount of the asset is reduced through an allowance account and the amount of the loss is recognized in the statement of income for the period. The financial income is still accumulated over the carrying amount less the interest rate used to discount the future cash flows in order to measure the impairment. In addition, the interest income is recorded as part of the financial result in the statement of income for the period. Loans and receivables, together with respective provisions, are written off when there is no real prospect of future recovery and all guarantees have been realized or transferred to the Company. If in the subsequent year, the amount of estimated loss of recoverable value suffers any variation due to an event occurred after its recognition, an adjustment is made in the allowance account. If a write-off is later recovered, it is credited to financial expenses in the statement of income for the period. Trade accounts receivable Trade accounts receivable are non-derivative financial assets with fixed payments or that may be calculated, without quote on the active market. After initial measurement, these financial assets are subsequently measured at the amortized cost according to the effective interest rate method (“TEJ”), less impairment. The amortized cost is calculated taking into account eventual discounts or premiums over the acquisition and tariffs or costs composing the TEJ. The TEJ amortization is included in the net financial result under the statement of income for the period. Impairment expenses are recognized in the statement of income for the period. The Company securitizes its accounts receivable through special purpose entities, the PAFIDC and Globex FIDC. (See Note 10). Accounts receivable deriving from business agreements are related to bonus and rebates granted by vendors, contractually established and calculated over purchase volumes, marketing actions, freight cost reimbursements, etc. Page 34 of 133 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information – June 30, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Explanatory Notes Companhia Brasileira de Distribuição Notes to the interim financial statements June 30, 2011 (In thousands of Reais, except when otherwise stated) 4. Main accounting practices - Continued a) Financial instruments - continued (ii) Financial liabilities The financial liabilities under the scope of CPC 38 (IAS 39) are classified as financial liabilities measured by fair value through the income statement, loans or borrowing or derivatives financial instruments designated as hedge instruments in an effective hedge relationship, where applicable. The Company defines the classification of the financial assets and liabilities in the initial recognition. The Company defines the classification of the financial assets and liabilities in the initial recognition. All financial liabilities are recognized initially at fair value, and in the case of loans and borrowing, plus directly attributable transaction cost. The Company’s financial liabilities include trade and other payables, bank overdraft accounts, loans and borrowings, debentures and derivative financial instruments. Subsequent measurement The measurement depends on the classification of liabilities as follows: • Loans and borrowings : After initial recognition, interest bearing loans and borrowings are subsequently measured at amortized cost using the effective interest rate method. Gains and losses are recognized in the statement of income for the period when the liabilities are derecognized as well as through the effective interest rate method amortization process. Derecognition of financial liabilities A financial liability is derecognized when the obligation under the liability is discharged or cancelled or expired. When an existing financial liability is replaced by another from the same lender on substantially different terms, or the terms of an existing liability are substantially modified, such an exchange or modification is treated as a derecognition of the original liability and the recognition of a new liability, and the difference in the respective carrying amounts is recognized in the income statement. Page 35 of 133 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information – June 30, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Explanatory Notes Companhia Brasileira de Distribuição Notes to the interim financial statements June 30, 2011 (In thousands of Reais, except when otherwise stated) 4. Main accounting practices - Continued a) Financial instruments -continued (ii) Financial liabilities -continued Offsetting of financial instruments Financial assets and financial liabilities are offset and stated net in the quarterly financial information only if recognized amounts can be offset and if there is an intention of settling them on a net basis or realize the assets and settle the liabilities simultaneously. The Note 19 contains an analysis of the financial instruments’ fair value and further details on how these are measured. Put options granted to non-controlling shareholders • The classification of equity instruments issued by the Company in equity or debt depends on each instrument’s specific characteristics. An instrument is deemed to be an equity instrument when the following two conditions are met: (i) the instrument does not contain a contractual obligation to deliver cash or another financial asset to another entity, or to exchange financial assets or financial liabilities with another entity under conditions that are potentially unfavorable to the entity; and (ii) in the case of a contract that will or may be settled in the Company’s own debt instruments, it is either a non-derivative that does not include a contractual obligation to deliver a variable number of the Company’s own equity instruments, or a derivative that should be settled by the exchange of a fixed amount of cash or another financial asset for a fixed number of the Company’s own equity instruments. Accordingly, instruments that are redeemable at the Company’s discretion and for which the remuneration depends on the payment of a dividend are classified in shareholders’ equity. When the Company has a present ownership interest in the shares subject to an option agreement, no non-controlling interest is recorded and the shares subject to the instrument are accounted for as own shares. Page 36 of 133 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information – June 30, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Explanatory Notes Companhia Brasileira de Distribuição Notes to the interim financial statements June 30, 2011 (In thousands of Reais, except when otherwise stated) 4. Main accounting practices – Continued a) Financial instruments -continued (ii) Financial liabilities -continued Put options granted to minority shareholders -continued The Company’s policy is to treat any liability associated with the instrument as a liability under CPC 15 (IFRS 3) with changes recognized as contingent consideration against goodwill. Changes to the liability related to the passage of time such as the unwinding of a discount rate or monetary restatement are recognized as finance expense. Reclassification of debt and equity instruments In order to reclassify debt and equity instrument, the Company shall record them as follows: · reclassify an equity instrument (shareholders’ equity) as debt instrument (financial liability) as of the date the instrument no longer shows all its characteristics and conditions necessary to support its recognition. The financial liability shall be measured by fair value of instrument on the reclassification date. The Company shall recognize in shareholders’ equity any difference between the carrying amount of equity instrument and the fair value of financial liability on the reclassification date; and · reclassify a debt instrument as equity instrument (shareholders’ equity) as of the date it shows all the characteristics and meets all the conditions related to its recognition, as set forth by CPC 39 (IAS 32). The equity instrument shall be measured by carrying amount of debt instrument on the reclassification date. b) Hedge accounting The Company uses derivative financial instruments such as, interest rate swaps and exchange variation. Such derivative financial instruments are initially recognized at fair value on the date on which a derivative contract is entered into and are subsequently measured at fair value. Derivatives are carried as financial assets when the fair value is Page 37 of 133 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information – June 30, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Explanatory Notes Companhia Brasileira de Distribuição Notes to the interim financial statements June 30, 2011 (In thousands of Reais, except when otherwise stated) 4. Main accounting practices – Continued b) Hedge accounting - continued positive and as financial liabilities when the fair value is negative. Any gains or losses arising from changes in fair value on derivatives are taken directly to income statement. For the purposes of hedge accounting, hedges are classified as fair value hedges when hedging the exposure to changes in the fair value of a recognized asset or liability. At the inception of a hedge relationship, the Company formally designates and documents the hedge relationship to which the Company wishes to apply hedge accounting, and its risk management objective and strategy for undertaking the hedge. The documentation includes identification of the hedging instrument, the hedged item or transaction, the nature of the risk being hedged and how the entity will assess the effectiveness of changes in the hedging instrument’s fair value in offsetting the exposure to changes in the hedged item’s fair value or cash flows attributable to the hedged risk. Such hedges are expected to be highly effective in achieving offsetting changes in fair value or cash flows and are assessed on an ongoing basis to determine if they actually have been highly effective throughout the periods of the financial reports for which they were designated. Hedges which meet the criteria for hedge accounting are accounted, for the transactions held by the Company, as fair value hedges, observing the following procedures: · The change in the fair value of a derivative financial instrument classified as interest rate hedging is recognized as financial result. The change in the fair value of the hedged item is recorded as a part of the carrying amount of the hedged item and is recognized in the income statement for the period; · For fair value hedges relating to items carried at amortized cost, the adjustment to carrying amount is amortized in the income statement over the remaining term to maturity. Effective interest rate amortization may begin as soon as an adjustment exists and shall begin no later than when the hedged item ceases to be adjusted for changes in its fair value attributable to the risk being hedged; and · If the hedge item is derecognized, the unamortized fair value is recognized immediately in the income statement. Page 38 of 133 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information – June 30, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Explanatory Notes Companhia Brasileira de Distribuição Notes to the interim financial statements June 30, 2011 (In thousands of Reais, except when otherwise stated) 4. Main accounting practices – Continued c) Cash and cash equivalents In accordance with CPC 03 (IAS 7), cash and cash equivalents consist of cash, investments that are short-term, highly liquid, readily convertible to known amounts of cash and subject to an insignificant risk of changes in value with an original maturity of three months or less. Bank overdrafts are included within current liabilities in the quarterly financial information. d) Inventories Inventories are carried at the lower of cost or net realizable value. The cost of inventories purchased is recorded at average cost, including warehouse and handling costs, to the extent these costs are necessary so that make inventories available for sale in the Company’s stores. Net realizable value is the estimated selling price in the ordinary course of business, less estimated costs necessary to make the sale. Inventories are also reduced by an allowance for losses and breakage, which are periodically reviewed and evaluated as to it is adequacy. e) Present value adjustment of assets and liabilities Current monetary assets and liabilities and noncurrent assets and liabilities, when relevant, are adjusted to their present value. The present value adjustment is calculated taking into account contractual cash flows and the respective explicit or implied interest rates. Embedded interest rates on revenues, expenses and costs associated with said assets and liabilities are adjusted to the appropriate recognition in conformity with the accrual basis of accounting. The present value adjustment is recorded in those items, subject to the application of rule and “financial result” as corresponding entry. Page 39 of 133 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information – June 30, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Explanatory Notes Companhia Brasileira de Distribuição Notes to the interim financial statements June 30, 2011 (In thousands of Reais, except when otherwise stated) 4. Main accounting practices - Continued f) Impairment of non-financial assets The Company assesses at each balance date whether there is an indication that an asset may be impaired. When impairment indicators exist, or when there is the annual impairment testing for an asset, the Company estimates the asset’s recoverable amount. An asset’s recoverable amount is the highest between the asset’s fair value or the value in use of its cash-generating unit’s (CGU) fair value; the recoverable amount is determined for an individual asset, unless the asset does not generate cash inflows that are largely independent of those from other assets or groups of assets. Where the carrying amount of an asset or CGU exceeds its recoverable amount, the asset is considered impaired and is written down to its recoverable amount. In assessing the recoverable amount, the estimated future cash flows are discounted to their present value using a pre-tax discount rate that reflects current market assessments of the time value of money and the risks specific to the asset. When determining fair value less costs to sell, an appropriate valuation model is used. These calculations are corroborated by valuation multiples, quoted share prices for subsidiaries, whose shares are traded in the organized market or other available fair value indicators. Impairment losses are recognized in the statement of income for the period in those expense categories consistent with the function of the respective impaired asset. For assets excluding goodwill, an assessment is made at each balance date as to whether there is any indication that previously recognized impairment losses may no longer exist or may have decreased. If such indication exists, the Company estimates the asset’s or cash-generating unit’s recoverable amount. A previously recognized impairment loss is reversed only if there has been a change in the assumptions used to determine the asset’s recoverable amount in its mostly recent initial recognition. The reversal is limited so that the carrying amount of the asset does not exceed its recoverable amount, or the carrying amount that would have been determined, net of depreciation, had no impairment loss been recognized for the asset in previous periods. Such reversal is recognized in the income for the period. Page 40 of 133 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information – June 30, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Explanatory Notes Companhia Brasileira de Distribuição Notes to the interim financial statements June 30, 2011 (In thousands of Reais, except when otherwise stated) 4. Main accounting practices - Continued f) Impairment of non-financial assets -continued The following criteria are also applied when assessing impairment of specific assets: Goodwill Goodwill is tested for impairment annually (as of December 31) or when circumstances indicate that the carrying amount may be impaired. Impairment is determined for goodwill by assessing the recoverable amount of each CGU (or group of CGUs) to which the goodwill relates. Where the recoverable amount of the cash generating unit is less than its carrying amount an impairment loss is recognized. Impairment losses relating to goodwill cannot be reversed in future periods. Recoverable amount is the highest of a CGU’s fair value less costs to sell and its value in use. Intangible assets The intangible assets with indefinite useful lives are not amortized, but tested annually in relation to impairment losses, individually or at the level of the CGU. The evaluation of indefinite useful life is reviewed annually in order to determine if this evaluation is still justifiable. Otherwise, the change in the indefinite useful life to definite useful life occurs prospectively. Gains and losses resulting from the write-off of an intangible asset are measured as the difference between the net amount obtained from the sale and the asset's carrying amount and recognized in the statement of income for the period upon the asset write-off. g) Property and equipment Property and equipment is stated at cost, net of accumulated depreciation and/or accumulated impairment losses, if any. Such amount includes the cost of replacing a component of the equipment and borrowing costs for long term construction projects if the recognition criteria are met. When significant components of property and equipment are replaced, the Company recognizes such components as individual assets with specific useful lives and depreciation. Likewise, when a major replacement is performed, its cost is recognized in the carrying amount of the equipment as a replacement if the Page 41 of 133 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information – June 30, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Explanatory Notes Companhia Brasileira de Distribuição Notes to the interim financial statements June 30, 2011 (In thousands of Reais, except when otherwise stated) 4. Main accounting practices – Continued g) Property and equipment - continued recognition criteria are satisfied. All other repair and maintenance costs are recognized in the income statement as incurred. Assets category Annual depreciation rate % Buildings 2.50% Improvements 4.20% Data processing equipment 10.00 to 50.00% Facilities 4.20 to 10.00% Furniture and fixtures 8.30 to 33.30% Vehicles 20.00% Machinery and equipment 2.80 to 50.00% Items of property and equipment and any significant part are derecognized when no future economic benefits are expected from its use or disposal. Any gain or loss arising on derecognition of the assets (calculated as the difference between the net disposal proceeds and the carrying amount of the asset) is included in the income statement when the asset is written-off. h) Borrowing Costs Borrowing costs directly attributable to the acquisition, construction or production of an asset that takes a substantial period of time to get ready for its intended use or sale are capitalized as part of the cost of the respective assets. All other borrowing costs are expensed in the period they occur. Borrowing costs consist of interest and other costs that an entity incurs in connection with the borrowing of funds. i) Intangible assets Intangible assets acquired separately are measured on initial recognition at cost. The cost of intangible assets acquired in a business combination is its fair value at the date of acquisition. Following initial recognition, intangible assets are carried at cost less accumulated amortization and any accumulated impairment losses. Internally generated intangible assets, excluding capitalized software development costs, are not capitalized and the expenditure is reflected in the statement of income for the period when incurred. Page 42 of 133 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information – June 30, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Explanatory Notes Companhia Brasileira de Distribuição Notes to the interim financial statements June 30, 2011 (In thousands of Reais, except when otherwise stated) 4. Main accounting practices – Continued i) Intangible assets -continued Intangible assets consist mainly of purchased software acquired from third parties, software developed for internal use and commercial rights (stores’ right to use), list of customers, profitable lease agreements, profitable supply agreements of furniture and trade names. Intangible assets with definite useful lives are amortized by the straight-line method. Assets with definite useful lives represented by profitable lease agreement and profitable supply agreement of furniture are amortized according to the economic benefits raised by agreements and tested for impairment whenever there is an indication that the intangible asset may be impaired. The amortization period and method are reviewed, at least, at the end of each year. Changes in the expected useful life or the expected pattern of consumption of future economic benefits embodied in the asset is accounted for by changing the amortization period or method, as appropriate, and are treated as changes in accounting assumptions. The amortization expense on intangible assets with definite useful lives is recognized in the income statement for the year in the corresponding category consistent with the function of the intangible asset. Software development costs recognized as assets are amortized over their estimated useful lives. Software is amortized over five years. Intangible assets with indefinite useful lives are not amortized, but are tested for impairment at each year-end or whenever there is an indication that their carrying amount cannot be recovered, either individually or at the cash generating unit level. The assessment is reviewed annually to determine whether the indefinite useful life continues to be valid. If not, the change in useful life from the indefinite to definite is made on a prospective basis. Gains or losses arising from derecognition of an intangible asset are measured as the difference between the net disposal proceeds and the carrying amount of the asset, being recognized in the income statement for the period. Page 43 of 133 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information – June 30, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Explanatory Notes Companhia Brasileira de Distribuição Notes to the interim financial statements June 30, 2011 (In thousands of Reais, except when otherwise stated) 4. Main accounting practices – Continued j) Classification of assets and liabilities as current and non-current Assets (excluding deferred income and social contribution tax) that are expected to be realized in or are intended for sale or consumption within twelve months after the balance sheet date, are classified as current assets. Liabilities (excluding deferred income and social contribution tax) that are expected to be settled within twelve months as of the balance sheet date are classified as current. All others assets and liabilities (including deferred taxes) are classified as “noncurrent”. All deferred tax assets and liabilities are classified as noncurrent assets or liabilities. k) Leasing The determination of whether an arrangement is, or contains leasing, is based on the substance of the arrangement at inception date: whether fulfillment of the arrangement is dependent on the use of a specific asset or assets or the arrangement conveys a right to use the asset. Company as a lessee Financial lease agreements, which transfer to the Company substantially all the risks and benefits incidental to ownership of the leased item, are capitalized at the commencement of the lease at the fair value of the leased property or, if lower, at the present value of the minimum lease payments. Lease payments are allocated between finance charges and reduction of leasing liability so as to achieve a constant rate of interest on the remaining balance of the liability. Finance charges are recognized in the income statement. Leased assets are depreciated over the useful life of the asset. However, if there is no reasonable certainty that the Company will obtain ownership by the end of the lease term, the asset is depreciated over the shortest of the estimated useful life of the asset and the lease term. Lease agreements are classified as operating leasing when there is no transfer of risk and benefits incidental to ownership of the leased item. Page 44 of 133 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information – June 30, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Explanatory Notes Companhia Brasileira de Distribuição Notes to the interim financial statements June 30, 2011 (In thousands of Reais, except when otherwise stated) 4. Main accounting practices – Continued k) Leasing – continued Company as a lessee Continued The installment payments of leasing (excluding costs of services, such as insurance and maintenance) classified as operating lease agreements are recognized as expenses, according to their accrual basis, during the lease term. Company as a lessor Lease agreements where the Company does not transfer substantially all the risks and benefits of ownership of the asset are classified as operating lease. Initial direct costs incurred in negotiating an operating lease are added to the carrying amount of the leased asset and recognized over the agreement term on the same bases as rental income. Contingent rents are recognized as revenue in the period in which they are earned. l) Provisions Provisions are recognized when the Company has a present obligation (legal or not formalized) as a result of a past event, it is probable that an outflow of resources will be required to settle the obligation and a reliable estimate can be made of the amount of the obligation. Where the Company expects some or all of a provision to be reimbursed, for example under an insurance contract, the reimbursement is recognized as a separate asset but only when the reimbursement is virtually certain. The expense relating to any provision is presented in the income statement for the period, net of any reimbursement. m) Dividend distribution Dividend distribution to the Company’s shareholders is recognized as a liability at the year-end, based on the minimum mandatory dividends established by the statutory law. Any amount above of that amount is only recorded at the date on which such incremental dividends are approved by the Company’s shareholders. Page 45 of 133 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information – June 30, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Explanatory Notes Companhia Brasileira de Distribuição Notes to the interim financial statements June 30, 2011 (In thousands of Reais, except when otherwise stated) 4. Main accounting practices – Continued n) Shareholders’ equity Common and preferred shares are classified as shareholders’ equity. n) Shareholders’ equity - continued When any related party purchases the Company’s equity share capital (treasury shares), the consideration paid, including any directly attributable incremental costs is deducted from capital of Company’s shareholders until the shares are cancelled or reissued. When such shares are subsequently reissued, any consideration received, net of any directly attributable incremental transaction costs, is included in capital to the Company’s shareholders. No gain or loss is recognized on the purchase, sale, issuance or cancellation of the Company’s own equity instruments. Any difference between the carrying amount and the consideration is recognized in other capital reserves. o) Share-based payment Employees (including senior executives) of the Company receive remuneration in the form of share-based payment, whereby employees render services as consideration for equity instruments (“equity-settled transactions”). Equity-settled transactions The cost of equity-settled transactions is recognized, together with a corresponding increase in shareholders’ equity, over the period in which the performance and/or service conditions are fulfilled. The cumulative expense recognized for equity instruments at each reporting date until the vesting date, reflects the extent to which the vesting period has expired and the Company’s best estimate of the number of equity instruments to be acquired. The expense or income for a period represents the movement in cumulative expense recognized as at the beginning and end of that period. No expense is recognized for services that will not complete its acquisition period, except for equity-settled transactions where vesting is conditional upon a market or non-vesting condition, which are treated as vesting irrespective of whether or not the market or non-vesting condition is satisfied, provided that all other performance and/or service conditions are satisfied. Page 46 of 133 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information – June 30, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Explanatory Notes Companhia Brasileira de Distribuição Notes to the interim financial statements June 30, 2011 (In thousands of Reais, except when otherwise stated) 4. Main accounting practices – Continued o) Share-based payment - continued Equity-settled transactions – continued Where an equity instrument is modified, the minimum expense recognized is the expense as if the terms had not been modified. An additional expense is recognized for any modification that increases the total fair value of the share-based payment transaction, or is otherwise beneficial to the employee as measured at the date of modification. Where an equity instrument is cancelled, it is treated as if it totally vested on the date of cancellation, and any expense not yet recognized for the premium, recognized immediately in the income statement. This includes any premium where non-vesting conditions within the control of either the Company or the employee are not met. However, if the cancelled plan is replaced by another plan and designated as a replacement grants on the date that it is granted, the cancelled grant and new plan are treated as if they were a modification of the original grant, as described in the previous paragraph. All cancellations of equity-settled transaction are treated equally. The dilutive effect of outstanding options is reflected as additional share dilution in the computation of diluted earnings per share (See Note 24). p) Earnings per share Basic earnings per share are calculated based on the weighted average number of shares outstanding during the period, excluding shares issued in payment of dividends and treasury shares. Diluted earnings per share are calculated by the treasury stock method, as follows: · numerator: earnings for the period; and · denominator: the number of shares is adjusted to include potential shares corresponding to dilutive instruments (stock options), less the number of shares that could be bought back at market, if applicable. Page 47 of 133 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information – June 30, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Explanatory Notes Companhia Brasileira de Distribuição Notes to the interim financial statements June 30, 2011 (In thousands of Reais, except when otherwise stated) 4. Main accounting practices – Continued Equity instruments that will or may be settled in Company’s shares are included in the calculation only when their settlement would have a dilutive impact on earnings per share. q) Determination of net income Revenue is recognized to the extent that it is probable that the economic benefits will flow to the Company and the revenue can be reliably measured. Revenue is measured at the fair value of the consideration received, excluding discounts, rebates, and sales taxes or duty. The Company assesses its revenue arrangements against specific criteria in order to determine if it is acting as principal or agent. The Company has concluded that it is acting as a principal in all of its revenue arrangements, except for those referring to extended warranty and insurance policy brokerage. Specifically in this case, the Company operates as an agent, and revenue is recognized on a net basis, which reflects the commission received from insurance companies. The following specific recognition criteria must also be met before revenue is recognized: (i) Revenue a) Sales of goods Revenues are recognized at the fair value of the consideration received or receivable for the sale of goods and service. Revenues from the sale of products are recognized when their value can be measured reliably, all risks and benefits inherent to the product are transferred to the buyer, the Company no longer has the control or responsibility over the goods sold and the economic benefits generated to the Company are probable. Revenues are not recognized if their realization is uncertain. b) Interest income For all financial instruments measured at amortized cost, interest income or expense is recorded using the effective interest rate, which is the rate that discounts the estimated future cash payments or receipts through the expected life of the financial instrument or a shorter period, where appropriate, to the net carrying amount of the financial asset or liability. Interest income is included in the financial result under the statement of income for the period. Page 48 of 133 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information – June 30, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Explanatory Notes Companhia Brasileira de Distribuição Notes to the interim financial statements June 30, 2011 (In thousands of Reais, except when otherwise stated) 4. Main accounting practices – Continued (ii) Gross profit Gross profit corresponds to the difference between net sales and the cost of goods sold. The cost of goods sold comprises the cost of purchases net of discounts and bonuses received from vendors, changes in inventory and logistics costs. Bonus received from vendors is measured based on contracts and agreements signed with vendors. Cost of sales includes the cost of logistics operations managed or outsourced by the Company, comprising warehousing, handling and freight costs incurred until the availability of goods for sale. Transport costs are included in the acquisition costs. (iii) Selling expenses Selling expenses consist of all store expenses, such as salaries, marketing, occupancy, maintenance, etc. (iv) General and administrative expenses General and administrative expenses correspond to overheads and the cost of corporate units, including the purchasing and procurement, IT and finance functions. (v) Other operating expenses, net Other operating income and expense correspond to the effects of major events occurring during the period that do not meet the Company’s definition for the other income statement lines. (vi) Financial result Finance expenses include, substantially, all expenses generated by net debt and the receivables securitization during the period offset by capitalized interest, losses related to the measurement of derivatives at fair value, losses on disposals of financial assets, finance charges on lawsuits and taxes interest charges on financial lease, and discounting adjustments. Page 49 of 133 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information – June 30, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Explanatory Notes Companhia Brasileira de Distribuição Notes to the interim financial statements June 30, 2011 (In thousands of Reais, except when otherwise stated) 4. Main accounting practices – Continued (vi) Financial result - Continued Finance income includes income generated by cash and cash equivalents and judicial deposits, gains related to the measurement of derivatives at fair value, purchase discounts obtained from vendors, and revenues referring to discounts. r) Taxation Current income and social contribution taxes Current income and social contribution tax assets and liabilities, for the current and prior periods, are measured at the amount expected to be recovered from or paid to the taxation authorities. The tax rates and tax laws used to compute the tax are those that are enacted or substantially enacted, at the balance sheet dates. The taxation on income comprises the Corporate Income Tax (“IRPJ”) and Social Contribution on Net Income (“CSLL”), being calculated based on taxable income (adjusted income), at rates applicable in the prevailing laws – 15% over taxable income and 10% surcharge over the amount exceeding R$240 in taxable income yearly for IRPJ and 9% for CSLL. Deferred income and social contribution taxes Deferred i ncome and social contribution taxes are generated by temporary differences at the balance sheet date, between the tax basis of assets and liabilities and their carrying amounts. Deferred income tax and social contribution tax assets are recognized for all deductible temporary differences, and unused tax losses, to the extent that it is probable that taxable profit will be available against which to deduct the temporary differences and unused tax credits and losses except where the deferred income and social contribution tax assets relating to the deductible temporary difference arise from the initial recognition of an asset or liability in a transaction that is not a business combination and, at the time of the transaction, affects neither the accounting profit nor tax profit or loss. Page 50 of 133 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information – June 30, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Explanatory Notes Companhia Brasileira de Distribuição Notes to the interim financial statements June 30, 2011 (In thousands of Reais, except when otherwise stated) 4. Main accounting practices – Continued r) Taxation -continued Deferred income and social contribution taxes - continued Deferred i ncome and social contribution taxes liabilities referring to all temporary taxable differences, except when the deferred tax liability arises from the initial recognition of goodwill or of an asset or liability in an operation, rather than a business combination and, at the time of the operation, affects neither the accounting profit nor taxable loss. With respect to deductible temporary differences associated with investments in subsidiaries and associates, deferred income and social contribution taxes are recognized only to the extent that it is probable that the temporary differences will reverse in the foreseeable future and taxable profit will be available against which the temporary differences can be utilized. The carrying amount of deferred income and social contribution tax assets is reviewed at each balance sheet date and reduced to the extent that it is no longer probable that sufficient taxable profit will be available to allow all or part of the deferred income and social contribution taxes to be utilized. Unrecognized deferred income and social contribution tax assets are reassessed at the balance sheet date and are recognized to the extent that it has become probable that future taxable profits will allow these assets to be recovered. Deferred income and social contribution tax assets and liabilities are measured at the tax rates that are expected to apply in the period when the asset is realized or the liability is settled, based on tax rates (and tax laws) that have been enacted or substantively enacted at the balance sheet dates. Deferred taxes related to items directly recognized in shareholders’ equity are also recognized in shareholders’ equity and not in the income statement. Deferred income and social contribution tax assets and liabilities are offset if there is a legal or contractual right to offset the tax assets against the income tax liabilities and deferred taxes refer to the same taxpayer company and to the same tax authority . Page 51 of 133 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information – June 30, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Explanatory Notes Companhia Brasileira de Distribuição Notes to the interim financial statements June 30, 2011 (In thousands of Reais, except when otherwise stated) 4. Main accounting practices – Continued r) Taxation - continued Other taxes Revenues from sales and services are subject to taxation by State Value-Added Tax (“ICMS”), Services Tax (“ISS”), Social Contribution Tax on Gross Revenue for the Social Integration Program (“PIS”) and Social Contribution Tax on Gross Revenue for Social Security Financing (“COFINS”) at rates prevailing in each region and are presented as deductions from sales in the income statement. The amounts recoverable derived from non-cumulative ICMS, PIS and COFINS are deducted from cost of goods sold. Taxes recoverable or prepaid taxes are shown in the current and noncurrent assets, in accordance with the estimated timing of their realization. Sales taxes Revenues, expenses and assets are recognized net of the amount of sales tax except: · Where the sales tax incurred on a purchase of assets or services is not recoverable from the taxation authority, in which case the sales tax is recognized as part of the cost of acquisition of the asset or as part of the expense item as applicable; and · Receivables and payables that are stated with the amount of sales tax included. The net amount of sales tax recoverable from, or payable to, the tax authority is included as part of receivables or payables in the balance sheets. s) Business combin ations and goodwill Business combinations are recorded using the acquisition method. The cost of an acquisition is measured as the sum between the consideration transferred, measured at fair value on the acquisition date and the remaining amount of non-controlling interest in the acquired company. For each business combination, the acquirer measures the non-controlling interest in the acquired company at fair value or through the proportional interest in acquired company’s identifiable net assets. The acquisition costs incurred are treated as expense and included in the administrative expenses. Page 52 of 133 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information – June 30, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Explanatory Notes Companhia Brasileira de Distribuição Notes to the interim financial statements June 30, 2011 (In thousands of Reais, except when otherwise stated) 4. Main accounting practices – Continued s) Business combin ations and goodwill -continued When the Company acquires a business, it assesses financial assets and liabilities to the appropriate classification and designation according to contractual terms, economic circumstances and relevant conditions on the acquisition date. This includes the separation of derivatives embedded in agreements by the acquired company. If the business combination occur in phases, the fair value on the acquisition date of interest previously held by acquirer in acquired company is adjusted to fair value on if the acquisition date through income statement. Any contingent payment to be transferred by acquirer will be recognized at fair value on the acquisition date. Subsequent changes in fair value of contingent payment considered as an asset or liability will be recognized under CPC 38 (IAS 39) through income statement or as change in other comprehensive income. If the contingent payment is classified as equity, it will not be adjusted until it is finally settled under shareholders’ equity. Goodwill is initially measured at cost and the excess between the consideration transferred and the amount recognized for non-controlling interest over assets acquired and liabilities assumed. If this payment is lower than the fair value of net assets of acquired subsidiary, the difference is recognized in the income statement as gain due to profitable purchase. After initial recognition, the goodwill is measured at cost, less eventual impairment losses. For the purposes of impairment test, the goodwill acquired in a business combination is, as of the acquisition date, allocated to each one of the Company's cash generating units which shall reap the business combination benefits, regardless if other assets or liabilities of the acquired company will be assigned to these units. In cases the goodwill composes a cash generating unit and part of the operation at this unit is sold, the goodwill related to the sold operation is included in the book amount of the operation when profit or loss earned with the sale of operation is calculated. This goodwill is then measured based on the sold operation-related amounts and part of the cash generating unit which was maintained. Page 53 of 133 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information – June 30, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Explanatory Notes Companhia Brasileira de Distribuição Notes to the interim financial statements June 30, 2011 (In thousands of Reais, except when otherwise stated) 4. Main accounting practices – Continued t) Pension plan The pension plan is funded through payments to insurance companies, which are classified as defined contribution plan according to CPC 33 (IAS 19). A defined contribution plan is a pension plan through which the Company pays fixed contributions to a separate legal entity. The Company has no legal or constructive obligation to pay additional contributions if the fund does not have sufficient assets to pay the benefits to all employees referring to length of service in current and previous periods. u) Customer loyalty programs These are used by the Company to provide incentives to its customers in the sale of products or services. If customer buys products or services, the Company grants them credits. Customer may redeem the credits free of charge as a discount in the amount of products or services. The Company estimates the fair value of scores granted according to the customer loyalty program, applying statistical techniques, considering the maturity of the plan defined in the regulation. 5. Rules issued but not effective yet There are no CPCs issued which are not effective yet, but there are IFRS issued to which there is no change in CPCs in force, but we expect the Brazilian standards will be in conformity with the international standards until the start date thereof. Below a summary of the IFRS main standards issued but not effective yet, as well as our expectations of their effects on the Company’s interim financial statements: IFRS 9 – Financial Instruments – Classification and Measurement - IFRS 9 concludes the first part of the replacement project of “IAS 39 Financial Instruments: Recognition and Measurement”. IFRS 9 uses a simple approach to determine if a financial asset is measured at the amortized cost or fair value, based on the way how an entity administers its financial instruments (its business model) and the contractual cash flow, which is a characteristic of the financial assets. The standard also requires the adoption of only one method to determinate asset impairment. This standard will be effective for the fiscal years starting as of January 1, 2013. The Company does not expect that this change will adversely affect its financial statements. Page 54 of 133 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information – June 30, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Explanatory Notes Companhia Brasileira de Distribuição Notes to the interim financial statements June 30, 2011 (In thousands of Reais, except when otherwise stated) 5. Rules issued but not effective yet - continued IFRS 10 Consolidate financial statements - IFRS 10 as issued reflects the replacement of SIC 12 and IAS 27 and applies to consolidated financial statements when an entity controls one or more other entities. The standard is effective for annual periods beginning on or after January 1, 2013. The Company will analyze the effect of the adoption of the standard. IFRS 11 Joint arrangements - IFRS 11 as issued reflects the replacement of SIC 13 and IAS 31 and applies to Joint controlled entities. The standard is effective for annual periods beginning on or after January 1, 2013. The Company will analyze the effect of the adoption of the standard. IFRS 12 Disclosure of interests in other entities - IFRS 12 as issue applies to Disclosure of interests in other entities, which is intended to enable users to know the risks, the nature, and the effects in the financial statements of the interest in other entities. The standard is effective for annual periods beginning on or after January 1, 2013. The Company will analyze the effect of the adoption of the standard. IFRS 13 Fair value measurements - IFRS 13 applies when another IFRS requires or permits fair value measurements or disclosures about fair value measurements (and measurements, such as fair value less costs to sell, based on fair value or disclosures about those measurements). The standard is effective for annual periods beginning on or after January 1, 2013. The Company will analyze the effect of the adoption of the standard. IFRIC 19 Extinguishing Financial Liabilities with Equity Instruments - IFRIC 19 is effective for annual periods beginning on or after July 1, 2010. The interpretation clarifies that equity instruments issued to a creditor to extinguish a financial liability qualify as consideration paid. The equity instruments issued are measured at their fair value. If this cannot be reliably measured, the instruments are measured at the fair value of the liability extinguished. Any gain or loss is recognized immediately in profit or loss. The adoption of this interpretation will have no effect on the financial statements of the Company. Improvements to IFRSs (issued in May 2010). IASB issued clarifications on the IFRS rules and amendments applicable as of July 1, 2011. Below, the main amendments: Page 55 of 133 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information – June 30, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Explanatory Notes Companhia Brasileira de Distribuição Notes to the interim financial statements June 30, 2011 (In thousands of Reais, except when otherwise stated) 5. Rules issued but not effective yet - continued IAS 19 – Employee benefits; IAS 24 – Related party disclosures; IAS 27 – Separate financial statements; IAS 28 – Investments in associates; IFRS 1 – First time adoption of the International Financial Reporting Standards. The Company will evaluate the effects on the adoption of these pronouncements and interpretations and expects to not adversely affect its individual and consolidated interim financial statements. There are no other rules or interpretations issued that have not been adopted yet that according to the Management’s opinion, may adversely affect the Company’s results or shareholders’ equity. 6. Significant accounting judgments, estimates and assumptions Judgments The preparation of the Company’s interim individual and consolidated financial statements requires Management to make judgments, estimates and assumptions that affect the reported amounts of revenues, expenses, assets and liabilities, and the disclosure of contingent liabilities, at the end of the period. However, uncertainty about these assumptions and estimates could result in outcomes that require a material adjustment to the carrying amount of the asset or liability affected in future periods. In the process of applying the Company’s accounting policies, Management has made the following judgments, which have the most significant effect on the amounts recognized in the individual and consolidated interim financial statements: Page 56 of 133 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information – June 30, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Explanatory Notes Companhia Brasileira de Distribuição Notes to the interim financial statements June 30, 2011 (In thousands of Reais, except when otherwise stated) 6. Significant accounting judgments, estimates and assumptions - continued Judgments - continued a) Financial lease commitments – Company as lessee - continued The Company has entered into commercial property leasing agreements in its leased property portfolio and, based on an evaluation of the terms and conditions of the arrangements, that it retains all the significant risks and rewards of ownership of these properties and recorded the agreements as financial lease. b) Impairment According to the financial statements for the year ended at December 31, 2010, the Company assessed if there was indication of assets impairment and in the period ended June 30, 2011, no signs or facts were identified for a new assessment. Estimates and assumptions a) Income taxes Uncertainties exist with respect to the interpretation of complex tax regulations and the amount and timing of future taxable income. Given the nature and complexity of Company’s business, differences arising between the actual results and the assumptions made, or future changes to such assumptions, could necessitate future adjustments to income tax and expense already recorded. The Company establishes provisions, based on reasonable estimates, for eventual consequences of audits by the tax authorities. The amount of such provisions is based on various factors, such as experience of previous tax audits and differing interpretations of tax regulations by the taxable entity and the responsible tax authority. Such differences of interpretation may arise on a wide variety of issues depending on the conditions prevailing in the respective company's domicile. Deferred income and social contribution tax assets are recognized for all unused tax losses to the extent that it is probable that taxable profit will be available against which the losses can be utilized. Significant management judgment is required to determine the amount of deferred income and social contribution tax assets that can be recognized, based upon the profit estimates and the level of future taxable profits, based on the business plan approved by the Board of Directors. Page 57 of 133 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information – June 30, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Explanatory Notes Companhia Brasileira de Distribuição Notes to the interim financial statements June 30, 2011 (In thousands of Reais, except when otherwise stated) 6. Significant accounting judgments, estimates and assumptions – Continued The Company has tax losses amounting to a tax benefit of R$787,614 at June 30, 2011 (R$720,530 at December 31, 2010). These losses do not have limitation periods and relate to subsidiaries that have tax planning opportunities available to support a portion of these balances. The Company recorded a provision for impairment of these deferred tax assets in the amount of R$79,196 at June 30, 2011. Further details on taxes are disclosed in the Note 21. b) Fair value of derivatives and other financial instruments Where the fair value of financial assets and financial liabilities recorded in the interim financial statements cannot be derived from active markets, they are determined according to the hierarchy set by CPC 38 (IAS39), to whom certain valuation techniques are determined, including the discounted cash flow model. The inputs to these models are taken from observable markets where possible or information about comparable operations and transactions on the market. The judgments include considerations of inputs such as liquidity risk, credit risk and volatility. Changes in assumptions about these factors could affect the reported fair value of financial instruments. The fair value of financial instruments that are actively traded on organized markets is determined based on the market quotes, on the balance sheet dates, without any deduction for transaction costs. For financial instruments that are not actively traded, the fair value is based on valuation techniques defined by the Company and compatible with usual practices on the market. These techniques include the use of recent market arm’s length transactions, notional to the fair value of similar financial instruments, analysis of discounted cash flows or other valuation models. When the fair value of financial assets and liabilities recorded in the balance sheet cannot be observed in active markets, these are determined by valuation techniques, including the discounted cash flow method. These models inputs are collected from the market, where applicable, when these observations are not possible, judgment is required to determine the fair value. This judgment includes considerations on inputs, such as: liquidity risk, credit risk and volatility. Changes in these factors assumptions may affect the financial instruments fair value. Page 58 of 133 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information – June 30, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Explanatory Notes Companhia Brasileira de Distribuição Notes to the interim financial statements June 30, 2011 (In thousands of Reais, except when otherwise stated) 6. Significant accounting judgments, estimates and assumptions - Continued c) Share-based payments The Company measures the cost of equity-settled transactions with employees by reference to the fair value of the equity instruments at the date at which they are granted. Estimating fair value for share-based payment transactions requires determining the most appropriate valuation model, which is dependent on the terms and conditions of the grant. This estimate also requires determining the most appropriate inputs to the valuation model including the expected life of the stock option, volatility and dividend yield and making assumptions about them. The assumptions and models used for estimating fair value for share-based payment transactions are disclosed in the Note 24. d) Goodwill impairment The Company annually tests whether goodwill went through any loss, according to the accounting policy outlined in Note 4 and CPC 1 (IAS 36). Cash-generating units’ recovery amounts have been calculated in the preparation of the annual financial statements, based on calculations of recoverable amount and market quotes. 7. Cash and cash equivalents Financial investments at June 30, 2011 and December 31, 2010 earn interest mainly at the Interbank Deposit Certificate (“CDI”) rate. Financial investments available for withdrawal and in bank accounts are classified as financial assets measured by fair value through the income statement. Page 59 of 133 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information – June 30, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Explanatory Notes Companhia Brasileira de Distribuição Notes to the interim financial statements June 30, 2011 (In thousands of Reais, except when otherwise stated) 7. Cash and cash equivalents – Continued Parent Company Consolidated Rate * Cash and bank accounts 100,717 417,561 Financial investments: Itaú 101.4% 279,058 1,727,488 Banco do Brasil 100.3% 568,741 696,331 Bradesco 101.4% 564,809 674,633 Santander 101.0% 53,443 70,087 ABN AMRO 103.0% - - - Unibanco 104.1%% - 4,931 - 4,931 CEF 98.0% 2,668 2,668 Votorantim 84.6% 97,476 104,766 Safra 101.4% 49,849 53,750 Other 101.6% 35,884 65,779 1,757,576 3,817,994 * Average CDI Rate 8. Marketable securities Rates Banco do Brasil CDB 100.20% and CDI + 10.92% 315,332 Banco Santander 101.00% 190,307 Banco Safra 101.00% 102,363 608,002 Current 600,613 Noncurrent 7,389 Page 60 of 133 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information – June 30, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Explanatory Notes Companhia Brasileira de Distribuição Notes to the interim financial statements June 30, 2011 (In thousands of Reais, except when otherwise stated) 9. Trade accounts receivable Parent Company Consolidated Credit card companies (a) 305,075 425,581 Sales vouchers and others 43,673 158,166 Consumer finance (b) - - 1,520,670 Consumer Finance - Bradesco - - - Credit sales with post-dated checks 2,027 6,294 Accounts receivable from wholesale customers - - 13,233 Private label credit card – interest-free installment payment 15,127 15,127 Accounts receivable from vendors (g) 333,551 421,097 Allowance for doubtful accounts (e) - - (172,901) Accounts receivable from related parties 180,917 - - Accounts receivable – FIDCs (c) - - 1,667,029 Adjustment to present value (d) - - (7,062) Current 880,370 4,047,234 Accounts receivable – Paes Mendonça (f) - - 420,570 Consumer finance - - 101,503 Other accounts receivable 59,087 105,859 Allowance for doubtful accounts (e) (6,302) (16,302) Noncurrent 52,785 611,630 933,155 4,658,864 Page 61 of 133 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information – June 30, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Explanatory Notes Companhia Brasileira de Distribuição Notes to the interim financial statements June 30, 2011 (In thousands of Reais, except when otherwise stated) 9. Trade accounts receivable - Continued a) Credit card companies Credit card sales are receivable from the credit card companies. In the subsidiaries Globex, Nova Casa Bahia and Nova Pontocom, credit card receivables, related to the sale of home appliances, are receivable in installments not exceeding 18 months. Through its subsidiaries Globex, Nova Casa Bahia and Nova Pontocom, the Company sells or deducts its credit card receivables to banks or credit card management companies, in order to obtain working capital. b) Consumer credit Refer to consumer direct credit through dealer (CDCI) which can be paid in 24 installments, mainly in subsidiary NCB. The Company maintains agreements with financial institutions where it is referred to as intervening party of these operations. (See Note 18). b. 1) Consumer finance – Banco Bradesco Until November 2010, NCB subsidiary maintained an operating agreement with Banco Bradesco (“Bradesco”), through its subsidiary Finasa, for the granting of credit to its customers aiming at making feasible the acquisition of its goods at stores. As a result of credit granted to customers, NCB receives the principal amount financed by Bradesco on the first business day following the sale date. According to this agreement, NCB is liable for the extrajudicial collection of defaulting customers, bearing the corresponding expenses. After elapsing 45 days of the initial maturity of overdue installments, the NCB acquires the credit by means of assignment. Within this context, as required by CPC 38 (IAS 39) – Financial Instruments: Recognition and Measurement, the risks and benefits related to accounts receivable assigned to Bradesco are not substantially transferred to the counterparty, which is recognized in the NCB’s balance sheet against “Loans and Borrowings”. The outstanding balance of these receivables under NCB’s responsibility at June 30, 2011 was R$186,899 (R$657,097 at December 31, 2010). Page 62 of 133 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information – June 30, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Explanatory Notes Companhia Brasileira de Distribuição Notes to the interim financial statements June 30, 2011 (In thousands of Reais, except when otherwise stated) 9. Trade accounts receivable - Continued c) Accounts receivable - FIDCs The Company carries out securitization operations of its receivables, mainly represented by credit sales with tickets and credit card company receivables, with the Pão de Açúcar Receivables Securitization Fund (“PAFIDC”) and Globex Receivables Securitization Fund (“Globex FIDC”). The volume of operations stood at R$4,744,820 at June 30, 2011 (R$9,802,951 at December 31, 2010) for PAFIDC, R$1,715,242 at June 30, 2011 (R$390,682 at December 31, 2010) for Globex FIDC, in which the responsibilities for services rendered and subordinated interests were retained. The consolidated securitization costs of such receivables amounted to R$69,346 (R$57,334 at June 30, 2010) for PAFIDC and R$64,431 (R$14,598 at December 31, 2010) for Globex FIDC, recognized as financial expenses in the income statement. Services rendered, which are not remunerated, include credit analysis and the assistance by the collection department to the fund’s manager. The outstanding balances of these receivables in PAFIDC and Globex FIDC at June 30, 2011 were R$2,340,672 (R$1,667,029 at December 31, 2010), net of allowance for losses. d) Adjustment to present value The discount rate used by subsidiary NCB considers current market valuations as to the cash value over time and asset's specific risks. Credit sales with the same cash value were carried to their present value on the date of the operation, in view of their terms, adopting the monthly average rate of receivables anticipation with credit card companies. During the period ended June 30, 2011 these rates varied between 0.94% and 1.04% (0.66% and 1.05% on December 31, 2010). Page 63 of 133 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information – June 30, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Explanatory Notes Companhia Brasileira de Distribuição Notes to the interim financial statements June 30, 2011 (In thousands of Reais, except when otherwise stated) 9. Trade accounts receivable – Continued e) Allowance for doubtful accounts The allowance for doubtful accounts is based on average historical losses complemented by Company's estimates of probable future losses: Parent Company Consolidated At the beginning of the period (5,948) (17,237) Allowance for doubtful accounts (10,932) (596,885) Recoveries and provision writte-off 10,578 424,919 At the end of the period (6,302) (189,203) Credit sales with post-dated checks - Corporate sales - - (172,901) Other accounts receivable (6,302) (16,302) (6,302) (189,203) Falling due Past due and partially accrued for losses Total <30 days 30-60 days 61-90 days >90 days 12.31.2010 4,658,864 3,741,698 229,411 16,497 53,090 618,168 f) Accounts receivable – Paes Mendonça The accounts receivable from Paes Mendonça relate to amounts deriving from the payment of third party liabilities by the subsidiaries Novasoc and Sendas. Pursuant to contractual provisions, these accounts receivable are monetarily restated and guaranteed by commercial leasing rights of certain stores currently operated by the Company, Novasoc and Sendas. Maturity of accounts receivable is linked to the lease agreements. g) Accounts receivable from vendors Accounts receivable from vendors includes rebates and discounts obtained from vendors. These amounts are established contractually and include amounts for volume purchase discounts, joint marketing programs, freight reimbursements, and other similar programs. Page 64 of 133 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information – June 30, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Explanatory Notes Companhia Brasileira de Distribuição Notes to the interim financial statements June 30, 2011 (In thousands of Reais, except when otherwise stated) 10. Receivables Securitization Fund a) Receivables Securitization Fund - Pão de Açúcar PAFIDC is a receivables securitization fund created for the purpose of acquiring the Company and its subsidiaries’ trade receivables, arising from sales of products and services to their customers, except for receivables from installment sales and post-dated checks. The fund has a defined term until December 7, 2012. The capital structure of the fund, at June 30, 2011, is composed of 10,295 senior shares held by third parties in the amount of R$1,162,502 (R$1,096,130 at December 31, 2010), which represent 89.58% of the fund’s equity (89.30% at December 31, 2010) and 2,864 subordinated shares (also at December 31, 2010), held by the Company and subsidiaries in the amount of R$135,240, which represent 10.42% of the fund’s equity (10.70% at December 31, 2010). The subordinated quotas were imputed to the Company and are recorded in noncurrent assets, as interest in the receivables securitization fund, with a balance of R$121.074 at June 30, 2011 (R$117,613 at December 31, 2010). The interest held in subordinated quotas represents the maximum exposure to the securitization operations losses. The interest rates of senior shares are shown below: Quotaholders Amount CDI Rate Balance CDI Rate Balance redeemable redeemable Senior A 5826 109.5% 109.5% Senior B 4300 109.5% 109.5% Senior C 169 109.5% 109.5% Subordinated quotas are registered and non-transferable, and were issued in a single series. The Company will redeem the subordinated quotas only after the redemption of senior quotas or at the end of the fund’s term. Once the senior quotas have been remunerated, the subordinated quotas will receive the balance of the fund’s net assets after absorbing any losses on receivables transferred and any losses attributed to the fund. Page 65 of 133 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information – June 30, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Explanatory Notes Companhia Brasileira de Distribuição Notes to the interim financial statements June 30, 2011 (In thousands of Reais, except when otherwise stated) 10. Receivables Securitization Fund - continued a) Receivables Securitization Fund - Pão de Açúcar (continued) Their redemption value is subject to credit, prepayment, and interest rate risks on the transferred financial assets. The holders of senior quotas have no recourse against the other assets of the Company in the event customers’ default on the amounts due. As defined in the agreement between the Company and PAFIDC, the transfer of receivables is irrevocable, irreversible and definitive. b) Globex Receivables Securitization Fund – Globex FIDC Globex FIDC is a receivables securitization fund created to acquire the accounts receivable of Globex (mainly credit card), originated from the sale of products and services to its customers. This fund was created at November 11, 2010 with an indeterminate term. The fund equity structure at June 30, 2011 is composed of 11,666 senior quotas held by third parties, amounting to R$1,254,924 (R$1,184,387 at December 31, 2010), representing 86.39% of the fund’s equity (87.5% at December 31, 2010) and 191 subordinated quotas (169 at December 31, 2010), held by the Company and its subsidiaries, amounting to R$197,618 (R$169,332 at December 31, 2010), accounting for 13.61% of the fund’s equity (12.5% at December 31, 2010). Below, the interest rates of senior quotaholders: Quotaholder Amount CDI Rate Balance redeemable CDI Rate Balance redeemable Senior - 1 st Series 11,666 107.75% 107.75% 1,184,387 Page 66 of 133 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information – June 30, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Explanatory Notes Companhia Brasileira de Distribuição Notes to the interim financial statements June 30, 2011 (In thousands of Reais, except when otherwise stated) 10. Receivables Securitization Fund – continued b) Globex Receivables Securitization Fund – Globex FIDC - continued Subordinated quotas are registered and non-transferable and were issued in a single series. The Company will redeem the subordinated quotas after the redemption of senior quotas or upon the end of the fund’s term. Once remunerated the senior quotas seniors, the subordinated quotas will receive the fund’s net worth balance after absorbing eventual losses in receivables transferred and eventual losses attributed to the fund. Their redemption amount will be subject to credit, prepayment and interest rate risks of financial assets transferred. The holders of senior quotas are not entitled to recourse against other Company’s assets in the event of customers’ delinquency. As contractually agreed upon between the Company and PAFIDC, the receivables transfer is irrevocable, irreversible and definite. 11. Inventories Parent Company Consolidated Stores 999,835 2,638,904 Warehouses 623,223 2,291,445 Provision for inventories (49,804) (97,942) Present value adjustment - - (8,639) 1,573,254 4,823,768 Provisions on inventories in the parent company mainly refer to provisions on unrealized vendors bonuses in inventories amounting to R$33,099 (R$40,883 at December 31, 2010). In the consolidated, the provisions for inventories are mainly composed of provisions for unrealized bonuses in inventories amounting to R$46,150 (R$51,344 at December 31, 2010), besides breakage provisions in Globex amounting to R$44,669 (R$25,422 at December 31, 2010). The adjustment to present value of inventories refers to the corresponding entry of adjustment to present value of the indirect subsidiary NCB’s vendors. Page 67 of 133 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information – June 30, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Explanatory Notes Companhia Brasileira de Distribuição Notes to the interim financial statements June 30, 2011 (In thousands of Reais, except when otherwise stated) 12. Recoverable taxes The balances of recoverable taxes refer to credits from Withholding Income Tax, (“IRRF”), Social Contribution Tax on Gross Revenue for the Social Integration Program (“PIS”), Social Contribution Tax on Gross Revenue for Social Security Financing (“COFINS”) and recoverable State Value-Added Tax (“ICMS”): Parent Company Consolidated Current Taxes on sales 263,936 612,956 Income tax 41,392 122,896 Other 58,894 153,050 Present value adjustment (460) (547) 363,762 888,355 Noncurrent Taxes on sales - 111,812 189,097 ICMS and other 15,494 33,320 Present value adjustment (7,504) (8,911) 119,802 213,506 Total taxes recoverable 483,564 1,101,861 Page 68 of 133 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information – June 30, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Explanatory Notes Companhia Brasileira de Distribuição Notes to the interim financial statements June 30, 2011 (In thousands of Reais, except when otherwise stated) 13. Related Parties a) Sales and purchases of goods Parent Company Consolidated Customers Novasoc Comercial 37,678 - - Sé Supermercados 94,321 - - Sendas Distribuidora 47,682 - - Barcelona 1,849 - - Xantocarpa 13 2 - - Globex 1,617 - - Nova PontoCom 6,023 - - 189,172 - - Suppliers Novasoc Comercial 2,289 - - Sé Supermercados 3,745 - - Sendas Distribuidora 11,530 - - Barcelona 2,131 - - Xantocarpa 752 - - FIC 7,242 8,879 Globex 853 - - Nova PontoCom 803 - - Globalbev bebidas e alimentos - - Bravo Café - - Sykué Geração de Energia Ltda - - - Fazenda da Toca Ltda - - 29,345 8,879 Sales Novasoc Comercial 143,198 - - Sé Supermercados 389,505 - - Sendas Distribuidora 124,646 - - Barcelona 11,599 - - Globex 4 873 - - Nova PontoCom 49,174 - - ECQD Participações - - - 718,995 - - Purchases Novasoc Comercial 1,218 - - Sé Supermercados 6,190 - - Sendas Distribuidora 4,955 - - Nova PontoCom - 3 - - Globalbev bebidas e alimentos - - Bravo Café - - Barcelona - 1,464 - - Sykué Geração de Energia Ltda. - - Fazenda da Toca Ltda - - 13,830 - Related party transactions, as disclosed above, are carried out at cost and are eliminated from the consolidated interim financial statements. Page 69 of 133 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information – June 30, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Explanatory Notes Companhia Brasileira de Distribuição Notes to the interim financial statements June 30, 2011 (In thousands of Reais, except when otherwise stated) 13. Related Parties - Continued b) Other operations Parent Company Consolidated Assets Casino (i) 5,519 5,519 FIC / BINV (iv) - - - Pão de Açúcar Ind. e Com 1,171 1,171 Sendas S.A. (iv) 17,824 17,824 Sendas Distribuidora 564,208 - - Xantocarpa 3,916 - - Barcelona 178,909 - - Globex 8,570 - - Casas Bahia Comercial Ltda. (vii) - - 120,605 Nova PontoCom 308 - - Vancouver 2,351 - - Wilkes - - E-HUB - - Other 21,780 31,122 804,556 176,241 Liabilities Novasoc Comercial - (34,867) - - Sé Supermercados (48,936) - - Fundo Península (ii) (14,410) (14,894) Barcelona - (324,350) - - Novasoc Comercial - - - Globex (79,689) - - FIC (iv) (5,320) (6,886) Casas Bahia Comercial Ltda. (vii) - - (231,203) Other (6,248) (21,308) (513,820) (274,291) Income statement Novasoc Comercial 4,141 - - Sé Supermercados 10,799 - - Sendas Distribuidora (iv) 18,268 - - Casino (i) (2,680) (2,680) Fundo Península (ii) (67,997) (70,128) Diniz Group (iii) (6,346) (6,346) Sendas S.A. - (18,814) - (28,464) Sykué Consultoria em Energia Ltda. (viii) - - Casas Bahia Comercial Ltda. (vii) - - - FIC/Banco Investcred (iv) - (4,455) (5,707) Other (4,200) (4,200) (71,284) (117,525) Page 70 of 133 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information – June 30, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Explanatory Notes Companhia Brasileira de Distribuição Notes to the interim financial statements June 30, 2011 (In thousands of Reais, except when otherwise stated) 13. Related Parties – Continued c) Other transactions (continued) i. Casino : Technical Assistance Agreement, signed between the Company and Casino at July 21, 2005, whereby, through the annual payment of US$2,727 thousand, it provides for the transfer of know-how in the administrative and financial area. This agreement is effective for 7 years, with automatic renewal for an indeterminate term. This agreement was approved at the Special Shareholders’ Meeting held at August 16, 2005. ii. Península Fund: 58 real estate lease agreements with the Company, 1 property with Novasoc, 1 property with Sé and 1 property with Barcelona. iii. Diniz Family : Leasing of 15 properties for the Company and 2 properties for Sendas Distribuidora. iv. FIC/Banco Investcred : The impact in the income statement related to Banco Investcred represents: (i) refund of expenses deriving from the infrastructure agreement, such as: expenses related to cashiers payroll, and commissions on the sale of financial products (ii) financial expenses related to the receivables discount (named “financial rebate”) and (iii) revenues from property rental. v. Casas Bahia : Globex maintains lease agreements for warehouses, offices and administrative buildings with the Management of Casas Bahia Comercial Ltda. vi. Ponto Frio.Com Comércio Eletrônico S.A managers: On November 2010, in the context of the restructuring of GPA e-commerce business, the Company granted to certain PontoFrio.com Comércio Eletrônico S.A statutory managers, a loan amounting in $ 10,000, maturing on January 8, 2018, duly adjusted Page 71 of 133 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information – June 30, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Explanatory Notes Companhia Brasileira de Distribuição Notes to the interim financial statements June 30, 2011 (In thousands of Reais, except when otherwise stated) 13. Related Parties – Continued b) Other transactions (continued) vii. Dunnhumby International Limited: Agreement between GPA and Dunnhumby to analyze loyalty programs, as well as the delivery of reports and information for optimization of business management and categories strategy, through the assignment for the right to use software. viii. Sykué Energy generation: Electricity Purchase and Sale Agreement on the Free Market to supply several consumer units. ix. Sykué consultoria: energy planning services in order to supply electricity, including projection of energy consumption for each consumer unit , during 102 months (economic feasibility study of stores maintenance costs on the captive market or on the free market), regulatory advisory with ANEEL, CCEE and NOS. x. Fazenda da Toca: goods supply agreement (fruits, vegetables and greenery) xi. Axialent Brasil Consultoria Ltda.: Human resources outsourcing, considering group or individual coaching, workshops, preparatory interviews, assessment of organizational culture or diagnostic xii. Bartira: Exclusive supply furniture agreement. This agreement provides profitable conditions for the NCB in the acquisition of furniture, when compared the margins in the industry. The amount was established by information of comparable transactions in the market xiii. Other: Expenses paid by the Company to its subsidiaries and other associated companies. Other related parties not described in this Note did not state balances or transactions in the periods. Page 72 of 133 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information – June 30, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Explanatory Notes Companhia Brasileira de Distribuição Notes to the interim financial statements June 30, 2011 (In thousands of Reais, except when otherwise stated) 13. Related Parties – Continued Related party-transactions shown above mainly result from operations the Company and its subsidiaries maintain among themselves and with other related entities and were substantially accounted for according to the market prices, terms and conditions, except for the trade commission operations between the Company and subsidiary Sendas whose remuneration was decreased to 0% per period. c) Management Compensation The expenses related to the compensation of management’s key personnel (officers appointed pursuant to Bylaws and the Board of Directors), which were recorded in the income statement at June 30, 2011 and 2010, were as follows: Board of Directors Remuneration Other remuneration Shore based Payment Total Board of Directors - 2,783 - 2,783 Directors 11,982 15,430 6,564 33,975 Fiscal council 216 - - 216 Page 73 of 133 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information – June 30, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Explanatory Notes Companhia Brasileira de Distribuição Notes to the interim financial statements June 30, 2011 (In thousands of Reais, except when otherwise stated) 14. Investments a) Breakdown of investments Parent Company Sé Sendas Novasoc Globex Nova Pontocom NCB (i) Other Total Balances at 12.31.2010 1,702,505 35,378 30,041 1,261,781 18,994 1,015,547 23,856 4,088,102 Additions - Exchange variation - Write-off - Equity pick-up Gain/loss - Equity interest Other - Balances at 6.30.2011 Consolidated FIC Binv/ Globex Other Total Balances at 12.31.2010 206,373 24,002 2,165 232,540 Write-off - Equity pick-up Balances at 6.30.2011 (i) Fair value of investment that NCB holds in Bartira. Page 74 of 133 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information – June 30, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Explanatory Notes Companhia Brasileira de Distribuição Notes to the interim financial statements June 30, 2011 (In thousands of Reais, except when otherwise stated) 14. Investments - continued a) Breakdown of investments (continued) (i) FIC The summarized financial information of FIC at June 30, 2011 and December 31, 2010 is as follows: Consolidated Current assets 3,118,059 Noncurrent assets 289,963 Total assets 3,408,022 Current liabilities 2,783,045 Noncurrent liabilities 36,259 Shareholders’ equity 588,718 Total liabilities and shareholders’ equity 3,408,022 Operating results : Revenues 918,415 Operating income 145,756 Net income 93,302 (ii) Sendas b) Acquisition of non-controlling interest in Sendas Distribuidora Sendas S.A. and Barcelona Comércio Varejista e Atacadista S.A. (Company’s subsidiary) entered into a Stock Purchase Agreement and Other Covenants, according to which Sendas Distribuidora’s shares held by Sendas S.A. may be transferred to Barcelona Comércio Varejista e Atacadista S.A. This non-controlling interest acquisition was approved by the Board of Directors of CBD, however, this transaction is subject to approval of the Company's shareholders' general meeting, which is a suspensive condition for the operation to be valid. Once met this condition, Sendas S.A. will transfer to Barcelona Comércio Varejista e Atacadista S.A. its entire interest in Sendas Distribuidora, currently corresponding to 42.57% of the capital stock for R$377,000 to be paid as follows: R$59,000 upon the transfer of shares and the remaining amount of R$318,000 in 6 annual and consecutive installments of R$53,000, the first installment Page 75 of 133 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information – June 30, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Explanatory Notes Companhia Brasileira de Distribuição Notes to the interim financial statements June 30, 2011 (In thousands of Reais, except when otherwise stated) 14. Investments - continued (ii) Sendas (continued) c) Acquisition of non-controlling interest in Sendas Distribuidora (continued) shall mature in July 2011, adjusted by IPCA (Extended Consumer Price Index) as of the fourth installment, and as July to December 2010 as reference basis. This present value of obligation assumed at June 30, 2011 is R$279,568 (R$324,350 at December 31, 2010). Consolidated Interest acquisition in Assai (i) 188,194 Interest acquisition in Sendas Distribuidora (ii) 324,350 512,544 Current liabilities 297,484 Noncurrent liabilities 215,060 i. Accounts payable due to the acquisition of non-controlling interest in Assai, subsidiary that operates in the “cash and carry” segment for the Group. The accounts payable will be settled in 2011. ii. Accounts payable due to the acquisition of non-controlling interest in Sendas Distribuidora, which will be settled in 6 annual installments, and the last amortization will take place in December 2017, according to item a. 15.Business combinations and acquisition of non-controlling interest a) Association with Nova Casa Bahia Context of the partnership At December 4, 2009, Casas Bahia Comercial Ltda. (“CB”) and GPA entered into a Partnership Agreement (“Partnership Agreement”) aiming at merging their retail trade of durable goods and electronic commerce of durable goods businesses. Page 76 of 133 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information – June 30, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Explanatory Notes Companhia Brasileira de Distribuição Notes to the interim financial statements June 30, 2011 (In thousands of Reais, except when otherwise stated) 15. Business combinations and acquisition of non-controlling interest - continued b) Association with Nova Casa Bahia (continued) Context of the partnership (continued) At February 3, 2010 the parties signed a Provisional Agreement for the Maintenance of Operation Reversibility (“APRO”) with the Administrative Council for Economic Defense (“CADE”), which determined that the following actions to be taken: (i) maintenance of “Casas Bahia” and “Ponto Frio” brands, as well as separate advertising campaigns, ensuring investments in propaganda and marketing at levels compatible with previous fiscal years, except for the assumptions resulting from the economic scenario; (iii) the maintenance of stores existing in 146 cities where both “Casas Bahia” and “Ponto Frio” are located; (iii) maintenance of respective warehouses and the Bartira’s furniture plant; (iv) maintenance of respective loan policies; and (v) maintenance of separate procurement structures and their commercial contractual instruments, even though they may jointly operate in this segment. Except for these specific conditions, both Globex and NCB may adopt the measures necessary to merge their activities and capture the synergies resulting from this operation. This present operation is pending approval from CADE. At July 1, 2010, NCB’s shareholders entered into an addendum to the Partnership Agreement, in which the parties reviewed certain conditions of the partnership, as well as defined the actions required for their implementation. As a preliminary phase of this businesses merger, at October 1, 2010, the operating assets of CB were transferred to NCB through a partial spin-off. This transfer included an equity interest of 25% in Bartira (remainder 75% still under the possession of CB). Thus, as of October 1, 2010, NCB now operates under the "Casas Bahia” brand, which operates in 11 Brazilian states and in the Federal District, represented by 526 stores and 8 warehouses, selling a wide range of electronic products, home appliances and devices, such as furniture, electronic toys, office supplies, mobile phones, computers and accessories. At November 9, 2010, as a preparatory phase of the process to merge NCB shares into Globex, CDB centralized the retail trade and the electronic commerce of durable goods in Globex. Page 77 of 133 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information – June 30, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Explanatory Notes Companhia Brasileira de Distribuição Notes to the interim financial statements June 30, 2011 (In thousands of Reais, except when otherwise stated) 15. Business combinations and acquisition of non-controlling interest - continued a) Association with Nova Casa Bahia (continued) Thus, the Company injected capital into its subsidiary Globex, used in this specific transaction as intervening party and of the consideration transferred to the acquisition, in the following amount: (i) net assets from the Company’s electronic products operations, established by the “Extra-Eletro” brand, in the amount of R$89,826; (ii) financial investments of R$290,143; and (iii) receivables between the Company’s subsidiaries, in the amount of R$375,550. On the same date, the Globex shareholders’ approved the NCB’s shares incorporation. Globex started to operate with “Ponto Frio” and “Casas Bahia” banners. Determination of the consideration transferred due to the takeover of NCB With capital contributions established and as part of the merger process of NCB’s shares into the shareholders’equity of Globex, GPA transferred approximately 47% of its entire investment in Globex to CB, which is determined as total consideration transferred for the takeover of NCB (“total consideration transferred”). Since Globex is a publicly held company, with its shares quoted and traded on the organized market (Bovespa) by independent purchasers and sellers and experts in electric/electronic products segment, for accounting purposes, the fair value of the consideration transferred was determined by the final price of Globex’s common share traded on Bovespa at November 9, 2010, as follows: Number of common shares held by CBD, corresponding to the 98.77% interest Globex common share quote at November 9, 2010 - R$ Market value (Bovespa) of investment in Globex – 98.77% 47% of market value of investment in Globex assigned to CB’s shareholders Fixed mandatory dividends to Bartira’s shareholders (i) Assets received from CB considered as consideration transferred: Call option for controlling interest in Bartira, net of income and social contribution taxes(ii) Non-controlling interest over assets received Value of total consideration transferred Page 78 of 133 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information – June 30, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Explanatory Notes Companhia Brasileira de Distribuição Notes to the interim financial statements June 30, 2011 (In thousands of Reais, except when otherwise stated) 15. Business combinations and acquisition of non-controlling interest - continued (i) According to the Partnership Agreement, Bartira will disproportionally distribute mandatory dividends to its shareholders, in order to ensure that Klein family receives a total of R$12 million as dividends in the next three years. This mandatory minimum dividend that Bartira shall pay to CB, as a disproportional sharing was considered according to CPC 15 and IFRS 3R, as part of the total consideration transferred for takeover of NCB; a) Association with Nova Casa Bahia (continued) Determination of the consideration transferred due to the takeover of NCB (continued) (ii) Furniture supply agreement with Bartira: NCB has an exclusive supply agreement with Bartira. This agreement holds profitable conditions to NCB in the acquisition of furniture compared to the margins established in the sector. The amount was defined using information on comparable transactions in the market; (iii) Advantageous lease agreement signed with CB: this refers to CB’s properties, which include stores, warehouses and buildings which are purposes of operating lease by NCB. This was measured according to information on comparable transactions in the market; (iv) Fair value of Bartira’s call option: the parties granted through the Partnership Agreement, call and put options for the interests held by GPA and CB in Bartira. The conditions are defined as follows: • During the lock-up period defined in the Partnership Agreement as 36 months, NCB is eligible to sell is 25% interest in Bartira’s capital stock for one real (R$1.00); • During the period from the end of the lock-up period and the end of the 6 th year of the agreement, NCB may acquire the remaining 75% interest in the capital stock of Bartira, currently held by CB, for a total of R$175,000, adjusted by IPCA (Extended Consumer Index Price); • Should NCB do not exercise the aforementioned call option at the end of the 6 th year, CB shall have to acquire the 25% interest from NCB for a total of R$58,500, adjusted by IPCA; Page 79 of 133 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information – June 30, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Explanatory Notes Companhia Brasileira de Distribuição Notes to the interim financial statements June 30, 2011 (In thousands of Reais, except when otherwise stated) 15. Business combinations and acquisition of non-controlling interest - Continued a) Association with Nova Casa Bahia (continued) Fair values of acquired identifiable assets and liabilities (provisional) The fair values of identifiable assets and liabilities acquired from NCB, on the date of business combination were as follows: Opening balance (i) Fair value of investment held in Bartira (ii) “Casas Bahia” banner (iii) Commercial rights (iv) Supply agreement under favorable conditions (iii) Lease agreement under favorable conditions Balance after provisional allocation of purchase price Assets Cash and cash equivalents 64,957 - 64,957 Marketable securities 586,536 - 586,536 Trade accounts receivable 2,434,960 - 2,434,960 Inventories 1,360,420 - 1,360,420 Recoverable taxes 269,352 - 269,352 Deferred income tax 142,342 (46,770) (549,242) (136,344) (47,971) (87,075) (725,060) Prepaid expenses 58,498 - 58,498 Other 268,059 - 268,059 Investments in associated companies - 137,560 - 137,560 Property and equipment 570,889 - 570,889 Intangible assets 57,217 - 1,615,417 401,011 141,092 256,103 2,470,840 5,813,230 90,790 1,066,175 264,667 93,121 169,028 7,497,011 Liabilities Trade accounts payable (1,063,178) - (1,063,178) Loans and borrowings (1,438,859) - (1,438,859) Taxes payable (448,565) - (448,565) Deferred revenues (230,637) - (230,637) Provision for contingencies (33,796) - (33,796) Other (1,405,165) - (1,405,165) (4,620,200) - (4,620,200) Net assets 1,193,030 90,790 1,066,175 264,667 93,121 169,028 2,876,811 (i) Fair value of investment held in Bartira (25%): it refers to the measurement of fair value of the investment currently held by NCB of 25% of Bartira’s capital stock. It was measured by EBITDA multiples, obtained from market players. (ii) “Casas Bahia” brand: the brand is traditional and well known in the Brazilian retail trade and is considered one of the most valuable brands, according to specialized brand valuation companies. Considering the strength and recognition of this brand, a market participant should not discontinue it. Its measurement was based on the royalties relief methodology, which represents the remuneration practiced by the market for using the brand, if it were not acquired; Page 80 of 133 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information – June 30, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Explanatory Notes Companhia Brasileira de Distribuição Notes to the interim financial statements June 30, 2011 (In thousands of Reais, except when otherwise stated) 15. Business combinations and acquisition of non-controlling interest – Continued a) Association with Nova Casa Bahia (continued) Fair values of acquired identifiable assets and liabilities (provisional) (continued) (iii) Commercial rights: points-of-sale, many of them are located in very busy and large shopping centers. Usually, shopping centers and street stores charge fees related to the assignment for the right to use the point-of-sale when this asset is transferred. These are measured according to information on comparable transactions in the market; No contingent liabilities or assets were identified and recognized on the acquisition date, and even if positive, this would be Indemnifiable by CB or GPA, where applicable. The fair value of the non-controlling interest was measured by applying their interest, through the fair value of identifiable net assets of NCB on the business combination date, as follows: Fair value of acquired net assets 2,614,662 Non-controlling interest 47.56% Non-controlling interest – measured by the proportional amount method at fair value of acquired net assets 1,243,533 Bargain purchase As a result of: (i) measurement of the total consideration transferred due to takeover of NCB; (ii) measurement of non-controlling interest; and (iii) measurement of identifiable assets and liabilities at their fair value, the Company verified on an accounting basis a gain due to bargain price acquisition, in the amount of R$453,569, recognized in the statement of income for the fiscal year ended December 31, 2010, under Other operating expenses as follows: Total consideration transferred due to takeover of NCB (917,699) Non-controlling interest – measured by the proportional amount method at fair value of acquired net assets (1,243,394) Fair value of acquired net assets 2,614,662 Bargain purchase resulting from takeover of NCB 453,569 Page 81 of 133 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information – June 30, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Explanatory Notes Companhia Brasileira de Distribuição Notes to the interim financial statements June 30, 2011 (In thousands of Reais, except when otherwise stated) 15. Business combinations and acquisition of non-controlling interest – Continued a) Association with Nova Casa Bahia (continued) Subsequent measurement – provisional allocation of purchase price The NCB takeover was accounted for according to the method of acquisition, pursuant to IFRS 3R and CPC 15. The Company did not obtain a final evaluation of the acquired net asset fair value, so that to conclude that the evaluation of gain due to profitable purchase, referring to the NCB takeover. In compliance with IFRS 3R and CPC 15, the Company will conclude the collection of data and the evaluation of acquired net asset fair value, as well as the consideration transferred in 2011 over 12 months as of the business combination date. The costs of the transactions, totaling R$100,100 were treated as expense and included in other operating expenses in the statement of income for the year ended December 31, 2010. Page 82 of 133 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information – June 30, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Explanatory Notes Companhia Brasileira de Distribuição Notes to the interim financial statements June 30, 2011 (In thousands of Reais, except when otherwise stated) 16. Property and equipment a) Parent Company Balance at: Balance at: Additions Depreciation Write-offs Transfers Land 820,088 - - - Buildings 1,795,263 Leasehold improvements 986,223 Machinery and equipment 363,139 Facilities 92,104 Furniture and fixtures 160,882 Vehicles 15,192 Property and equipment in progress 421,480 - Other 120,988 4,775,359 Financial leasing: IT equipment 3,666 - Buildings 22,973 - - - 26,639 - Total property and equipment 4,801,998 b) Consolidated Balance at: Balance at: Additions Depreciation Write-Offs Transfers Land 983,005 - - Buildings 1,907,727 Leasehold improvements 1,515,898 Machinery and equipment 607,579 Facilities 244,524 Furniture and fixtures 399,573 Vehicles 157,829 Property and equipment in progress 577,957 - Other 141,569 6,535,661 Financial leasing: IT equipment 74,332 Buildings 33,414 - - Facilities 1,086 - Furniture and fixtures 17,864 - Vehicles 12,555 - 28,683 - - - 167,934 Total property and equipment 6,703,595 Page 83 of 133 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information – June 30, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Explanatory Notes Companhia Brasileira de Distribuição Notes to the interim financial statements June 30, 2011 (In thousands of Reais, except when otherwise stated) 16. Property and equipment - continued At June 30, 2011 and December 31, 2010, the Company and its subsidiaries had collateralized fixed assets and legal claims, as disclosed in the Note 22 (h). The Company has not identified items of its fixed assets that require a provision for impairment at June 30, 2011. c) Capitalized borrowing costs The amount of the borrowing costs capitalized at June 30, 2011 was R$17,318 (R$13,249 at December 31, 2010). The rate used to determine the amount of borrowing costs eligible for capitalization was approximately 100% of CDI, corresponding to the effective interest rate of the Company’s borrowings. 17. Intangible assets a) Parent company Balance at: Balance at: Additions Amortization Transfers Goodwill - home appliances 174,548 - - - Goodwill – cash and carry 300,614 - - - Software 195,260 670,422 b) Consolidated Balance at: Balance at: Additions Amortization Write-offs Transfers Goodwill – home appliances 428,762 - Goodwill – cash and carry 279,851 - Goodwill – retail 663,195 - Banner – home appliance 38,639 - Banner – cash and carry 399,719 17 - - - Banner – e-commerce 1,615,417 - Commercial rights – home appliances 617,899 Customer relationshp – home appliances 24,845 - - - Profitable furniture supply agreement – Bartira 274,542 - - - Lease agreement –stores and buildings under profitable condition – Nova casa Bahia 251,994 - - - Software 286,902 Total Intangível 4,881,765 Page 84 of 133 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information – June 30, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Explanatory Notes Companhia Brasileira de Distribuição Notes to the interim financial statements June 30, 2011 (In thousands of Reais, except when otherwise stated) 17. Intangible assets – continued c) Impairment testing of goodwill and intangible assets Goodwill and intangible assets are annually tested for impairment according to the method described in the Note 4 – “Main Accounting Practices”. Management made an estimate of recoverable amounts or values in use for all assets. The assumptions adopted are described hereinafter. As a result of the impairment tests carried out in 2010, the Company did not recognize any impairment losses. For the year to end at December 31, 2011, the Company’s Management will submit all the goodwill and intangible assets recognized up to date to new impairment tests. d) Other intangible assets Software was tested for impairment observing the same criteria set for property and equipment. Other intangible assets, whose useful life is indefinite, were submitted to impairment test according to the same calculation criteria used in goodwill on investments. Acquisition of intangible assets made in 2010 Referring to the business combinations occurred in 2010 (as described in Note 15), the Company acquired intangible assets with definite and indefinite useful lives, as follows: · Indefinite useful life – brands and commercial rights; and · Definite useful life – store lease agreement and buildings under profitable conditions (10 years), furniture supply agreement under profitable condition (3 years) and customer relationship (5 to 7 years). Page 85 of 133 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information – June 30, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Explanatory Notes Companhia Brasileira de Distribuição Notes to the interim financial statements June 30, 2011 (In thousands of Reais, except when otherwise stated) 18. Loans and borrowings a) Breakdown of debt Parent Company Consolidated Debentures Debentures 523,574 523,574 Swap contracts 598 598 Funding fees (3,497) (3,497) 520,675 520,675 Local currency BNDES 39,099 80,905 IBM - - 6,810 Working capital - 321,466 Consume finance – CDCI - - 1,283,059 Financial leasing 20,789 64,467 Swap contracts - (3) - (439) Funding fees (4,525) (6,770) Anticipation of receivables - 249,997 - 249,997 305,357 1,999,495 Foreign currency Working capital 366,592 414,140 Swap contracts 35,778 43,856 Funding fees (372) (661) 401,998 457,335 Total current 1,228,030 2,977,505 Parent Company Consolidated Debentures Debentures 1,075,538 1,075,538 Funding fees (8,066) (8,066) 1,067,472 1,067,472 Local currency BNDES 358,053 381,519 IBM - - 11,917 Working capital 703,049 971,029 FIDCs - - 2,280,517 Financial leasing 66,129 101,098 Swap contracts 7,967 8,134 Funding fees (9,486) (12,273) 1,125,712 3,844,047 Foreign currency Working capital 296,147 617,826 Swap contracts 35,055 63,059 Funding fees (426) (468) 330,776 680,417 Total noncurrent 2,523,960 5,591,936 Page 86 of 133 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information – June 30, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Explanatory Notes Companhia Brasileira de Distribuição Notes to the interim financial statements June 30, 2011 (In thousands of Reais, except when otherwise stated) 18. Loans and borrowings - Continued b) Schedule of loans and borrowings maturity recognized in noncurrent Year Parent Company Consolidated 2012 76,800 2,633,437 2013 1,204,444 1,616,400 2014 1,849,233 1,852,974 2015 146,726 147,101 After 2015 446,787 454,714 Subtotal Funding fees (17,317) (18,985) Total Page 87 of 133 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information – June 30, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Explanatory Notes Companhia Brasileira de Distribuição Notes to the interim financial statements June 30, 2011 (In thousands of Reais, except when otherwise stated) 18. Loans and borrowings - Continued c) Working capital financing and swap Parent Company Consolidated Rate Debt Local currency Itaú Unibanco CDI + 1.5% - - 8 14 Banco do Brasil CDI + 12.0% 703,049 1,085,681 Bradesco CDI - - 632 Alfa CDI + 1.5% - - - 11,040 HSBC CDI - - 4,811 Santander CDI - - - 190,317 Safra CDI - 703,049 1,292,495 Current - 321,466 Noncurrent 703,049 971,029 Foreign currency Itau BBA USD + 4.06% 296,147 296,147 Banco do Brasil YEN - - 145,571 Bradesco USD - - - Santander USD + 5.94% 237,438 337,693 ABN AMRO YEN + 4.92% 129,154 252,555 HSBC USD - - 662,739 1,031,966 Current 366,592 414,140 Noncurrent 296,147 617,826 Swap contracts Itau BBA CDI 100.0% 35,055 35,055 Banco do Brasil CDI 103.6% 7,964 18,808 Bradesco CDI - - - Santander CDI 104.2% 52,814 56,560 ABN AMRO CDI 101.8% - (17,036) - 4,187 HSBC CDI - - 78,797 114,610 Current 35,775 43,417 Noncurrent 43,022 71,193 1,444,585 2,439,071 Page 88 of 133 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information – June 30, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Explanatory Notes Companhia Brasileira de Distribuição Notes to the interim financial statements June 30, 2011 (In thousands of Reais, except when otherwise stated) 18. Loans and borrowings- Continued c) Working capital financing and swap (continued) The funds to finance working capital are raised with local financial institutions, denominated in local or foreign currencies. Main operations classified into this item are working capital financing, vendor operations. Vendor operations are based on assignments of credit settled in vendors agreement executed with financial institutions, thus, allowing vendors to anticipate funds from the credit sales. Financial charges are 1.15% per month and maximum terms of up to 60 days. Consumer finance operations refer to customer credit sales through the intermediation of a financial institution, conducted by subsidiary NCB. Sales can be divided into 24 monthly installments and average financial charges are 13.40% p.aIn these agreements, NCB substantially retains the risks and benefits connected with financed credits, collateralized with financial institutions by promissory notes issued by subsidiary and by the assignment of receivables. d) Consumer finance - CDCI The operations of consumer finance correspond to the financing of credit sales to customers of subsidiary NCB, through a financial institution. Sales can be paid in up to 24 months and the average financial costs are charged 13.40% a.a. For such contracts, NCB retains substantially all the risks and benefits linked to loans financed with financial institutions secured by promissory notes issued by subsidiary and by assignment of receivables e) BNDES The line of credit agreements denominated in reais, with the Brazilian Development Bank (BNDES), are subject to the indexation based on the TJLP rate (long-term rate), plus annual interest rates, or are denominated based on a basket of foreign currencies to reflect the BNDES’ funding portfolio, plus annual fixed interest rates. Financing is paid in monthly installments after a grace period, as mentioned in item e). Page 89 of 133 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information – June 30, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Explanatory Notes Companhia Brasileira de Distribuição Notes to the interim financial statements June 30, 2011 (In thousands of Reais, except when otherwise stated) 18. Loans and borrowings- Continued e) BNDES continued The Company cannot offer any assets as collateral for loans to other parties without the prior authorization of BNDES and it must comply with certain financial ratios, calculated based on the consolidated balance sheet, as follows: (i) maintenance of a capitalization ratio (shareholders' equity/total assets) equal to or in excess of 0.30 and (ii) maintenance of a current ratio (current assets/current liabilities) equal to or in excess of 1.05. The Company controls and monitors these indexes. f) Guarantees The Company signed promissory notes and letters of guarantee in the loans and borrowings took out with BNDES and Banco IBM (financial leases). At June 30, 2011, the Company was in compliance with the aforementioned clauses. Parent Company Consolidated Annual financial charges Number of monthly installments Maturity TJLP + 4.5% 1 Jan/11 - - - 149 TJLP + 2.3% 11 Nov/11 - - 8,889 TJLP + 2.3% 11 Nov/11 - - 1,109 TJLP + 2.8% 11 Nov/11 - - 4,183 TJLP + 2.3% 11 May/12 - - 4,459 TJLP + 2.8% 17 May/12 - - 2,725 TJLP + 3.2% 60 Nov/12 63,339 63,339 TJLP + 2.7% 60 Nov/12 9,150 9,150 TJLP + 2.3% 30 Jun/13 - - 43,591 TJLP + 4.5% 48 Dec/14 - - 167 TJLP + 4.5% 60 Dec/16 40,000 40,000 TJLP + 4.5% 60 Dec/16 41,000 41,000 TJLP + 4.5% 60 Dec/16 98,663 98,663 TJLP + 4.5% 60 Dec/16 45,000 45,000 TJLP + 4.5% 60 Dec/16 100,000 100,000 TJLP + 4.5% 60 Dec/16 - - TJLP + 4.5% 60 Dec/16 - - TJLP + 4.5% 60 Dec/16 - - TJLP + 4.5% 60 Dec/16 - - TJLP + 4.5% 60 Dec/16 - - TJLP + 4.5% 60 Dec/16 - 7% p.a. 3 Dec/12 - - - TJLP + 1.9% p.a. 6 Jun/14 - - - TJLP + 1.9% p.a. and 1% p.a. 6 Jun/14 - - - TJLP + 3.5% p.a. and 1% p.a. 6 Jun/14 - - - 397,152 462,424 Current 39,099 80,905 Noncurrent 358,053 381,519 Page 90 of 133 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information – June 30, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Explanatory Notes Companhia Brasileira de Distribuição Notes to the interim financial statements June 30, 2011 (In thousands of Reais, except when otherwise stated) 18. Loans and borrowings- Continued g) Swap contracts The Company uses swap operations to exchange liabilities denominated in U.S. dollars and Yen and fixed interest rates with Real pegged to CDI floating interest rates. The Company contracts swap operations with the same counterparty, currency and interest rates. All these transactions are classified as hedge accounting, as disclosed in Note 19. CDI annual benchmark rate at June 30, 2011 was 11.05% (9.71% at December 31, 2010). h) Redeemable PAFIDC quotas As per CPC 38 (IAS 39), the Company records the amounts related to the senior quotas as “Loans and borrowings”. i) Debentures Parent Company and Consolidated Type Outstanding debentures Annual financial charges Unit price 6 th Issue – 1 st Series No preference 54,000 CDI + 0.5% 6,925 559,195 6 th Issue – 2 nd
